EX-10.2

SECURITIES PURCHASE AGREEMENT

     This Securities Purchase Agreement (this “Agreement”) is dated as of July
27, 2007, by and among BTHC VII, Inc., a Delaware corporation (the “Company”),
Whitehall Jewelers, Inc., a Delaware corporation (“Whitehall”), Lowenstein
Sandler PC (the "Escrow Agent") and each purchaser identified on the signature
pages hereto (each, including its successors and assigns, a “Purchaser” and
collectively, the “Purchasers”).

RECITALS

          A.      The Company, Whitehall and each Purchaser is executing and
delivering this Agreement in reliance upon the exemption from securities
registration afforded by Section 4(2) of the Securities Act of 1933, as amended
(the “Securities Act”), and Rule 506 of Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act.

          B.      Each Purchaser, severally and not jointly, wishes to purchase,
and the Company wishes to sell, upon the terms and conditions stated in this
Agreement, that aggregate number of shares of common stock, par value $0.001 per
share (the “Common Stock”), of the Company, set forth below such Purchaser’s
name on the signature page of this Agreement (which aggregate amount for all
Purchasers together shall be 14,619,883 shares of Common Stock and shall be
collectively referred to herein as the “Shares”), and (ii) warrants, in
substantially the form attached hereto as Exhibit A (the “Warrants”), to acquire
up to that number of additional shares of Common Stock equal to 50% of the
number of Shares purchased by such Purchaser (the shares of Common Stock
issuable upon exercise of or otherwise pursuant to the Warrants, the “Warrant
Shares”).

          C.      The Shares, the Warrants and the Warrant Shares issued
pursuant to this Agreement are collectively referred to herein as “Securities.”

          D.      The Company and Whitehall intend to enter into a reverse
merger or share exchange transaction (the “Acquisition”) and, concurrent with
the closing of such Acquisition, the Company will issue the Shares and the
Warrants to the Purchasers in accordance with the terms of this Agreement.

          E.      The Company and Whitehall have engaged Roth Capital Partners,
LLC, as placement agent (the “Placement Agent”) for the offering of the Shares
and Warrants on a “best efforts” basis.

           F.      Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which, among other things, the
Company will agree to provide certain registration rights with respect to the
Shares and Warrant Shares under the Securities Act and the rules and regulations
promulgated thereunder and applicable state securities laws.

     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company, Whitehall and the
Purchasers hereby agree as follows:

--------------------------------------------------------------------------------



ARTICLE I.
DEFINITIONS

     1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

          “Action” means any action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or, to the Knowledge of the Company or Whitehall, as the
case may be, threatened in writing (or otherwise) against the Company or
Whitehall or any of their respective properties or any officer, director or
employee of the Company or Whitehall acting in his or her capacity as an
officer, director or employee before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, stock market, stock exchange or trading facility.

          “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
controlled by or is under common control with such Person, as such terms are
used in and construed under Rule 144. With respect to a Purchaser, any
investment fund or managed account that is managed on a discretionary basis by
the same investment manager as such Purchaser will be deemed to be an Affiliate
of such Purchaser.

          “Agreement” shall have the meaning ascribed to such term in the
Preamble.

          “Business Day” means a day, other than a Saturday or Sunday, on which
banks in New York City are open for the general transaction of business.

          “Buy-In” has the meaning set forth in Section 4.1(f) .

          “Buy-In Price” has the meaning set forth in Section 4.1(f) .

          “Closing” means the closing of the purchase and sale of the Shares and
Warrants pursuant to this Agreement.

          “Closing Bid Price” means, for any security as of any date, the last
closing price for such security on the Principal Trading Market, as reported by
Bloomberg, or, if the Principal Trading Market begins to operate on an extended
hours basis and does not designate the closing bid price then the last bid price
of such security prior to 4:00 p.m., New York City Time, as reported by
Bloomberg, or, if the Principal Trading Market is not the principal securities
exchange or trading market for such security, the last closing price of such
security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing price of such security in the over-the-counter
market on the electronic bulletin board for such security as reported by
Bloomberg, or, if no closing bid price is reported for such security by
Bloomberg, the average of the bid prices of any market makers for such security
as reported in the “pink sheets” by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.). If the Closing Bid Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Bid
Price of such security on such date shall be the fair market value as mutually
determined by the Company, Whitehall and the holder. All such determinations
shall be appropriately adjusted for any stock dividend, stock split, stock
combination or other similar transaction during the applicable calculation
period.

          “Closing Date” means the Trading Day when all of the Transaction
Documents have been executed and delivered by the applicable parties thereto,
and all of the conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are
satisfied, or such other date as the parties may agree.

-2-

--------------------------------------------------------------------------------



          “Commission” has the meaning set forth in the Recitals.

          “Common Stock” has the meaning set forth in the Recitals, and also
includes any securities into which the Common Stock may hereafter be
reclassified or changed.

          “Common Stock Equivalents” means any securities of the Company or
Whitehall which would entitle the holder thereof to acquire at any time Common
Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.

           “Company Counsel” means each of (i) Wick Phillips, LLP, counsel to
the Company prior to the closing of the Acquisition and (ii) Schulte Roth &
Zabel LLP, counsel to Whitehall and, upon closing of the Acquisition, counsel to
the Company.

           “Company Deliverables” has the meaning set forth in Section 2.2(a) .

           “Company SEC Reports” has the meaning set forth in Section 3.1(h) .

           “Control” (including the terms “controlling”, “controlled by” or
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

           “Disclosure Materials” has the meaning set forth in Section 3.1(h) .

          “Effective Date” means the date on which the initial Registration
Statement required by Section 2(a) of the Registration Rights Agreement is first
declared effective by the Commission.

          “Effectiveness Deadline” means the date on which the initial
Registration Statement is required to be declared effective by the Commission
under the terms of the Registration Rights Agreement.

           “Environmental Laws” has the meaning set forth in Section 3.1(l) .

           “Escrow Agent” has the meaning set forth in Section 2.1(d) .

          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any successor statute, and the rules and regulations promulgated thereunder.

           “GAAP” means U.S. generally accepted accounting principles.

           “Indemnified Person” has the meaning set forth in Section 4.8(b) .

           “Intellectual Property” has the meaning set forth in Section 3.1(r) .

          “Irrevocable Transfer Agent Instructions” means, with respect to the
Company, the Irrevocable Transfer Agent Instructions, in the form of Exhibit E,
executed by the Company and delivered to and acknowledged in writing by the
Transfer Agent.

          “Jumbo Form 8-K” means a Current Report on Form 8-K under the Exchange
Act which satisfies the requirements applicable to shell companies set forth in
Item 2.01(f) and related exhibit and financial statement requirements of such
form.

-3-

--------------------------------------------------------------------------------



          “Knowledge” means with respect to any statement made to the knowledge
of the Company or Whitehall, as the case may be, that the statement is based
upon the actual knowledge of the officers of the Company or Whitehall, as the
case may be, having responsibility for the matter or matters that are the
subject of the statement.

          “Lien” means any lien, charge, claim, encumbrance, security interest,
right of first refusal, preemptive right or other restrictions of any kind.

          “Material Adverse Effect” means any of (i) a material and adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material and adverse effect on the results of operations, assets,
business or financial condition of the Company or Whitehall, taken as a whole,
or (iii) any adverse impairment to the Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document.

           “Material Permits” has the meaning set forth in Section 3.1(p) .

          “New York Courts” means the state and federal courts sitting in the
City of New York, Borough of Manhattan.

           “Outside Date” means August 10, 2007.

          “Person” means an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity not specifically listed herein.

          “Placement Agent Fee” means the cash fee to be paid to the Placement
Agent for services rendered to the Company and Whitehall in connection with the
offering of the Shares and Warrants.

          “Principal Trading Market” means the Trading Market on which the
Common Stock is primarily listed on and quoted for trading, which, as of the
date of this Agreement and the Closing Date, shall be NASDAQ’s OTC Bulletin
Board.

          “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

           “Purchase Price” means $3.42 per Share.

           “Purchaser Deliverables” has the meaning set forth in Section 2.2(b)
.

           “Purchaser Party” has the meaning set forth in Section 4.8(a) .

           “Registration Rights Agreement” has the meaning set forth in the
Recitals.

          “Registration Statement” means a registration statement meeting the
requirements set forth in the Registration Rights Agreement and covering the
resale by the Purchasers of the Registrable Securities (as defined in the
Registration Rights Agreement).

          “Required Approvals” has the meaning set forth in Section 3.1(e), and,
for the avoidance of doubt, Required Approvals consists of all such approvals as
are required for each of the Company and Whitehall to enter into and perform
their respective obligations under this Agreement and the other Transaction
Documents.

-4-

--------------------------------------------------------------------------------



          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

          “Secretary’s Certificate” has the meaning set forth in Section
2.2(a)(vi) .

           “Securities” has the meaning set forth in the Recitals.

           “Securities Act” means the Securities Act of 1933, as amended.

          “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act,
whether or not against the box, and all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, short sales, swaps, “put
equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act) and
similar arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.

          “Subscription Amount” means with respect to each Purchaser, the
aggregate amount to be paid for the Shares and Warrants purchased hereunder as
indicated on such Purchaser’s signature page to this Agreement next to the
heading “Aggregate Purchase Price (Subscription Amount)”.

          “Subsidiary” means any entity in which the Company or Whitehall, as
the case may be, directly or indirectly, owns capital stock or holds an equity
or similar interest.

           “Trading Affiliate” has the meaning set forth in Section 3.3(h) .

          “Trading Day” means (i) a day on which the Common Stock is listed or
quoted and traded on its Principal Trading Market (other than the OTC Bulletin
Board), or (ii) if the Common Stock is not listed on a Trading Market (other
than the OTC Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

          “Trading Market” means whichever of the New York Stock Exchange, the
American Stock Exchange, The NASDAQ Global Select Market, The NASDAQ Global
Market, The NASDAQ Capital Market or the OTC Bulletin Board on which the Common
Stock is listed or quoted for trading on the date in question.

          “Transaction Documents” means this Agreement, the schedules and
exhibits attached hereto, the Registration Rights Agreement, the Warrants, the
Irrevocable Transfer Agent Instructions and any other documents or agreements
executed in connection with the transactions contemplated hereunder.

          “Transfer Agent” means Securities Transfer Corporation, or any
successor transfer agent for the Company.

           “Warrants” has the meaning set forth in the Recitals.

           “Warrant Shares” has the meaning set forth in the Recitals.

-5-

--------------------------------------------------------------------------------



ARTICLE II.
PURCHASE AND SALE

     2.1 Closing.

          (a) Amount. Subject to the terms and conditions set forth in this
Agreement, at the Closing, the Company shall issue and sell to each Purchaser,
and each Purchaser shall, severally and not jointly, purchase from the Company,
(i) such number of Shares of Common Stock equal to the quotient resulting from
dividing (x) the Subscription Amount for such Purchaser, as indicated below such
Purchaser’s name on the signature page of this Agreement by (y) the Purchase
Price, rounded to the nearest whole Share, and (ii) a Warrant to acquire Warrant
Shares equal to 50% of the number of the Shares purchased pursuant to clause (i)
of this Section 2.1(a) .

          (b) Closing. The Closing of the purchase and sale of the Shares and
Warrants shall take place at the offices of Lowenstein Sandler PC, 1251 Avenue
of the Americas, New York, New York on the Closing Date or at such other
locations or remotely by facsimile transmission or other electronic means as the
parties may mutually agree.

          (c) Form of Payment; Delivery of Shares and Warrants. On the Closing
Date, (i) the Company and the Placement Agent shall instruct the Escrow Agent to
wire the Escrow Amount to the Company, and (ii) the Company shall (x)
irrevocably instruct the Transfer Agent to deliver to each Purchaser one or more
stock certificates, free and clear of all restrictive and other legends (except
as expressly provided in Section 4.1(b) hereof), evidencing the number of Shares
such Purchaser is purchasing as is set forth on such Purchaser’s signature page
to this Agreement next to the heading “Number of Shares to be Acquired,” and (y)
deliver to each Purchaser, or its designee, a certificate representing such
Purchaser’s Warrant, in each case, within three (3) calendar days after the
Closing, duly executed on behalf of the Company and registered in the name of
such Purchaser.

          (d)      Escrow.

                    (i) Simultaneously with the execution and delivery of this
Agreement by a Purchaser, except as set forth in Schedule 2.1(d), such Purchaser
shall promptly cause a wire transfer of immediately available funds (U.S.
dollars) in an amount representing the “Aggregate Purchase Price (Subscription
Amount)” on such Purchaser’s signature page affixed hereto and opposite such
Purchaser’s name thereon, to be paid to a non-interest bearing escrow account of
the Escrow Agent set forth on Exhibit H attached hereto (the aggregate amounts
received being held in escrow by the Escrow Agent are referred to herein as the
“Escrow Amount”). The Escrow Agent shall hold the Escrow Amount in escrow in
accordance with Section 2.1(d)(ii) below.

                    (ii) The Escrow Agent shall continue to hold the Escrow
Amount in escrow in accordance with and subject to this Agreement, from the date
of its receipt of the funds constituting the Escrow Amount until the soonest of:

                              (A) in the case of the termination of this
Agreement in accordance with Section 6.18, in which case, if the Escrow Agent
then holds any portion of the Escrow Amount, then: (I) the Escrow Agent shall
return the portion of the Escrow Amount received from each Purchaser which it
then holds, to each such Purchaser, in accordance with written wire transfer
instructions received from such Purchaser; and (II) if Escrow Agent has not
received written wire transfer instructions from any Purchaser before the 30th
day after such termination date, then the Escrow Agent may, in its sole and
absolute discretion, either (x) deposit that portion of the Escrow Amount to be
returned to such Purchaser in a court of competent jurisdiction on written
notice to such Purchaser, and Escrow Agent shall thereafter have no further

-6-

--------------------------------------------------------------------------------



liability with respect to such deposited funds, or (y) continue to hold such
portion of the Escrow Amount pending receipt of written wire transfer
instructions from such Purchaser or an order from a court of competent
jurisdiction; OR

                              (B) in the case of the Closing, receipt of written
instructions from the Company, Whitehall and the Placement Agent that the
Closing shall have been consummated, in which case, the Escrow Agent shall
release the Escrow Amount constituting the aggregate purchase price as follows:
(I) the Placement Agent Fee to the Placement Agent, (II) the fees and expenses
of counsel to the Placement Agent, to such counsel, and (III) the balance of the
aggregate purchase price to the Company.

                    (iii) The Company, Whitehall and the Purchasers acknowledge
and agree for the benefit of the Escrow Agent (which shall be deemed to be a
third party beneficiary of this Section 2.1(d)) as follows:

                              (A) The Escrow Agent: (I) is not responsible for
the performance by the Company, the Purchasers or Placement Agent of this
Agreement or any of the Transaction Documents or for determining or compelling
compliance therewith; (II) is only responsible for (a) holding the Escrow Amount
in escrow pending receipt of written instructions from the Company, Whitehall
and the Placement Agent directing the release of the Escrow Amount, and (b)
disbursing the Escrow Amount in accordance with the written instructions from
the Company, Whitehall and the Placement Agent, each of the responsibilities of
the Escrow Agent in clause (a) and (b) is ministerial in nature, and no implied
duties or obligations of any kind shall be read into this Agreement against or
on the part of the Escrow Agent (collectively, the “Escrow Agent Duties”); (III)
shall not be obligated to take any legal or other action hereunder which might
in its judgment involve or cause it to incur any expense or liability unless it
shall have been furnished with indemnification acceptable to it, in its sole
discretion; (iv) may rely on and shall be protected in acting or refraining from
acting upon any written notice, instruction (including, without limitation, wire
transfer instructions, whether incorporated herein or provided in a separate
written instruction), instrument, statement, certificate, request or other
document furnished to it hereunder and believed by it to be genuine and to have
been signed or presented by the proper Person, and shall have no responsibility
for making inquiry as to, or for determining, the genuineness, accuracy or
validity thereof, or of the authority of the Person signing or presenting the
same; (v) may consult counsel satisfactory to it, and the opinion or advice of
such counsel in any instance shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the opinion or advice of such counsel; and
(vi) shall be authorized to receive from the Escrow Amount, on the applicable
Closing Date, its reasonable fees and expenses as counsel to the Placement Agent
as set forth in Section 2.1(d)(ii)(B) above. Documents and written materials
referred to in this Section 2.1(d)(iii)(A) include, without limitation, e-mail
and other electronic transmissions capable of being printed, whether or not they
are in fact printed; and any such e-mail or other electronic transmission may be
deemed and treated by the Escrow Agent as having been signed or presented by a
Person if it bears, as sender, the Person’s e-mail address.

                              (B) The Escrow Agent shall not be liable to anyone
for any action taken or omitted to be taken by it hereunder, except in the case
of Escrow Agent’s gross negligence or willful misconduct in breach of the Escrow
Agent Duties. IN NO EVENT SHALL THE ESCROW AGENT BE LIABLE FOR INDIRECT,
PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGE OR LOSS (INCLUDING BUT NOT LIMITED TO
LOST PROFITS) WHATSOEVER, EVEN IF THE ESCROW AGENT HAS BEEN INFORMED OF THE
LIKELIHOOD OF SUCH LOSS OR DAMAGE AND REGARDLESS OF THE FORM OF ACTION.

                              (C) The Company, Whitehall and the Purchasers
hereby indemnify and hold harmless the Escrow Agent from and against any and all
loss, liability, cost, damage and expense, including, without limitation,
reasonable counsel fees and expenses, which the Escrow Agent may suffer or

-7-

--------------------------------------------------------------------------------



incur by reason of any action, claim or proceeding brought against the Escrow
Agent arising out of or relating to the performance of the Escrow Agent Duties,
except to the extent such action, claim or proceeding is the result of the
fraud, willful misconduct, bad faith or gross negligence of the Escrow Agent.

                              (D) Escrow Agent has acted as legal counsel to the
Placement Agent in connection with this Agreement and the other Transaction
Documents, is merely acting as a stakeholder under this Agreement and is,
therefore, hereby authorized to continue acting as legal counsel to such
Placement Agent including, without limitation, with regard to any dispute
arising out of this Agreement, the other Transaction Documents, the Escrow
Amount or any other matter. Each of the Company, Whitehall and the Purchasers
hereby expressly consents to permit the Escrow Agent to represent the Placement
Agent in connection with all matters relating to this Agreement, including,
without limitation, with regard to any dispute arising out of this Agreement,
the other Transaction Documents, the Escrow Amount or any other matter, and
hereby waives any conflict of interest or appearance of conflict or impropriety
with respect to such representation. Each of the Company, Whitehall and the
Purchasers has consulted with its own counsel specifically about this Section
2.1(d) to the extent they deemed necessary, and has entered into this Agreement
after being satisfied with such advice.

                              (E) Escrow Agent shall have the right at any time
to resign for any reason and be discharged of its duties as escrow agent
hereunder (including without limitation the Escrow Agent Duties) by giving
written notice of its resignation to the Company, Whitehall and the Placement
Agent at least ten (10) calendar days prior to the specified effective date of
such resignation. All obligations of the Escrow Agent hereunder shall cease and
terminate on the effective date of its resignation and its sole responsibility
thereafter shall be to hold the Escrow Amount, for a period of ten (10) calendar
days following the effective date of resignation, at which time,

                         (I) if an independent successor escrow agent shall have
been appointed and have accepted such appointment in a writing to the Company,
Whitehall and the Purchasers, then upon written notice thereof given to the
Company, Whitehall, the Placement Agent, and each of the Purchasers, the Escrow
Agent shall deliver the Escrow Amount to the independent successor escrow agent,
and upon such delivery, the Escrow Agent shall have no further liability or
obligation; or

                         (II) if an independent successor escrow agent shall not
have been appointed, for any reason whatsoever, Escrow Agent shall at its option
in its sole discretion, either (A) deliver the Escrow Amount to a court of
competent jurisdiction selected by the Escrow Agent and give written notice
thereof to the Company, Whitehall, the Placement Agent and each of the
Purchasers, or (B) continue to hold the Escrow Amount in escrow pending written
direction from the Company, Whitehall and the Placement Agent in form and
formality satisfactory to the Escrow Agent.

                              (F) In the event that the Escrow Agent shall be
uncertain as to its duties or rights hereunder or shall receive instructions
with respect to the Escrow Amount or any portion thereunder which, in its sole
discretion, are in conflict either with other instructions received by it or
with any provision of this Agreement, Escrow Agent shall have the absolute right
to suspend all further performance under this Agreement (except for the
safekeeping of such Escrow Amount) until such uncertainty or conflicting
instructions have been resolved to the Escrow Agent’s sole satisfaction by final
judgment of a court of competent jurisdiction, joint written instructions from
the Company, Whitehall and the Placement Agent, or otherwise. In the event that
any controversy arises between the Company, Whitehall and one or more of the
Purchasers or any other party with respect to this Agreement or the Escrow
Amount, the Escrow Agent shall not be required to determine the proper
resolution of such controversy or the proper disposition of the Escrow Amount,
and shall have the absolute right, in its sole discretion, to deposit the Escrow
Amount with

-8-

--------------------------------------------------------------------------------



the clerk of a court selected by the Escrow Agent and file a suit in
interpleader in that court and obtain an order from that court requiring all
parties involved to litigate in that court their respective claims arising out
of or in connection with the Escrow Amount. Upon the deposit by the Escrow Agent
of the Escrow Amount with the clerk of such court in accordance with this
provision, the Escrow Agent shall thereupon be relieved of all further
obligations and released from all liability hereunder.

                              (G) The provisions of this Section 2.1(d) shall
survive any termination of this Agreement.

     2.2 Closing Deliveries. (a) On or prior to the Closing, the Company and
Whitehall, as the case may be, shall issue, deliver or cause to be delivered to
each Purchaser the following (the “Company Deliverables”):

               (i) this Agreement, duly executed by the Company and Whitehall;

               (ii) irrevocable instructions to the Transfer Agent to deliver to
each Purchaser, within three (3) Business Days after the Closing, one or more
stock certificates, free and clear of all restrictive and other legends (except
as provided in Section 4.1(b) hereof), evidencing the Shares subscribed for by
Purchaser hereunder, registered in the name of such Purchaser as set forth on
the Stock Certificate Questionnaire included as Exhibit C-2 hereto;

               (iii) a Warrant, duly executed by the Company and registered in
the name of such Purchaser, pursuant to which such Purchaser shall have the
right to acquire such number of Warrant Shares equal to the amount specified in
Section 2.1(a);

               (iv) a legal opinion of Company Counsel, in the form attached
hereto as Exhibit C, executed by such counsel and addressed to the Purchasers
and the Placement Agent;

               (v) the Registration Rights Agreement, duly executed by the
Company;

               (vi) duly executed Irrevocable Transfer Agent Instructions
acknowledged in writing by the Transfer Agent;

               (vii) a certificate of the Secretary of the Company (the
“Secretary’s Certificate”), dated as of the Closing Date, (a) certifying the
resolutions adopted by the Board of Directors of the Company and Whitehall
approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Shares and Warrants, (b)
certifying the current versions of the certificate or articles of incorporation,
as amended, and by-laws of the Company and Whitehall and (c) certifying as to
the signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company and Whitehall, in the form attached
hereto as Exhibit F;

               (viii) the Compliance Certificate referred to in Section 5.1(h);

               (ix) evidence, in form and substance reasonably satisfactory to
the Placement Agent, that immediately prior to the Closing the Acquisition shall
have been consummated by the Company and Whitehall in accordance with its terms;

               (x) a certificate evidencing the valid existence and good
standing of the Company and Whitehall in such entity’s jurisdiction of formation
issued by the Secretary of State (or comparable office) of such jurisdiction, as
of a date within ten (10) Business Days of the Closing Date;

-9-

--------------------------------------------------------------------------------



               (xi) a certificate evidencing the Company’s and Whitehall’s
qualification as a foreign corporation and good standing issued by the Secretary
of State (or comparable office) of each jurisdiction in which the Company and
Whitehall is qualified to do business as a foreign corporation, as of a date
within ten (10) days of the Closing Date; and

               (xii) a certified copy of the Certificate of Incorporation of the
Company and Whitehall, as certified by the Secretary of State of the State (or
comparable office) of such entity’s jurisdiction of formation.

          (b) On or prior to the Closing, each Purchaser shall deliver or cause
to be delivered to the Company and Whitehall the following (the “Purchaser
Deliverables”):

               (i) this Agreement, duly executed by such Purchaser;

               (ii) its Subscription Amount, in United States dollars and in
immediately available funds, in the amount set forth as the “Aggregate Purchase
Price (Subscription Amount)” indicated below such Purchaser’s name on the
applicable signature page hereto by wire transfer to an escrow account
designated for such purpose in accordance with Section 2.1(d), as set forth on
Exhibit H attached hereto;

               (iii) the Registration Rights Agreement, duly executed by such
Purchaser;

               (iv) a fully completed and duly executed Selling Stockholder
Questionnaire in the form attached as Annex B to the Registration Rights
Agreement; and

               (v) a fully completed and duly executed Accredited Investor
Questionnaire and Stock Certificate Questionnaire in the forms attached hereto
as Exhibits C-1 and C-2, respectively.

          ARTICLE III.
REPRESENTATIONS AND WARRANTIES

     3.1 Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and the Closing Date (except for
the representations and warranties that speak as of a specific date, which shall
be made as of such date), to each of the Purchasers and to the Placement Agent
that, except as set forth in the Schedules delivered herewith:

          (a) Subsidiaries. Except for WBT Acquisition Corp., a Delaware
corporation, the Company has no direct or indirect Subsidiaries except that upon
consummation of the Acquisition, Whitehall will be its wholly-owned subsidiary.
Except as set forth on Schedule 3.1(a), the Company owns, directly or
indirectly, all of the capital stock of Whitehall free and clear of any and all
Liens, and all the issued and outstanding shares of capital stock of Whitehall
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.

          (b) Organization and Qualification. The Company and each of its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own or lease and use its properties and assets and to carry on its
business as currently conducted. Except as set forth on Schedule 3.1(b), neither
the Company nor any Subsidiary is in violation of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. The Company and each of its Subsidiaries is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not have a Material Adverse Effect, and no Proceeding has been

-10-

--------------------------------------------------------------------------------



instituted, is pending, or, to the Company’s Knowledge, is threatened in any
such jurisdiction revoking, limiting or curtailing or seeking to revoke, limit
or curtail such power and authority or qualification.

          (c) Authorization; Enforcement; Validity. The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents to which it is a
party and otherwise to carry out its obligations hereunder and thereunder. The
execution and delivery of each of the Transaction Documents to which it is a
party by the Company and the consummation by it of the transactions contemplated
hereby and thereby (including, but not limited to, the sale and delivery of the
Shares and the Warrants and the subsequent issuance of the Warrant Shares upon
the exercise of the Warrants) have been duly authorized by all necessary
corporate action on the part of the Company, and no further corporate action is
required by the Company, its Board of Directors or its shareholders in
connection therewith other than in connection with the Required Approvals. Each
of the Transaction Documents to which it is a party has been (or upon delivery
will have been) duly executed by the Company and is, or when delivered in
accordance with the terms hereof, will constitute the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application. Except as set forth on
Schedule 3.1(c) hereto, there are no shareholder agreements, voting agreements,
or other similar arrangements with respect to the Company’s capital stock to
which the Company is a party or, to the Company’s Knowledge, between or among
any of the Company’s shareholders.

          (d) No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby or thereby (including,
without limitation, the issuance of the Shares and the Warrants and the
reservation for the issuance after the Trigger Date, and the issuance, of the
Warrant Shares pursuant to the terms of the Warrants) do not and will not (i)
conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (ii) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
the creation of any Lien upon any of the properties or assets of the Company or
any Subsidiary or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound, or affected, or (iii) subject to the Required
Approvals, conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations and the rules and
regulations, assuming the correctness of the representations and warranties made
by the Purchasers herein, of any self-regulatory organization to which the
Company or its securities are subject, including all applicable Trading
Markets), or by which any property or asset of the Company or a Subsidiary is
bound or affected, except in the case of clauses (ii) and (iii) such as would
not, individually or in the aggregate, have a Material Adverse Effect.

          (e) Filings, Consents and Approvals. Neither the Company nor any of
its Subsidiaries is required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents (including the issuance of the Shares and Warrants), other
than (i) the filing with the Commission of one or more Registration Statements
in accordance with the requirements of the Registration Rights Agreement, (ii)
filings required by applicable state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) the filing of any requisite notices and/or

-11-

--------------------------------------------------------------------------------



application(s) to the Principal Trading Market for the issuance and sale of the
Shares and the Warrants and the listing of the Common Stock for trading or
quotation, as the case may be, thereon in the time and manner required thereby,
(v) the filings required in accordance with Section 4.6 of this Agreement; (vi)
the filing of the Certificate of Merger in connection with the Acquisition with
the Secretary of State of the State of Delaware, (vii) the filing of the
Certificate of Compliance with the United States Bankruptcy Court for the
Northern District of Texas, which shall be filed upon consummation of the
Acquisition and (viii) those that have been made or obtained prior to the date
of this Agreement (collectively, the “Required Approvals”).

          (f) Issuance of the Securities. The Shares have been duly authorized
and, when issued and paid for in accordance with the terms of the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable and
free and clear of all Liens, other than restrictions on transfer provided for in
the Transaction Documents or imposed by applicable securities laws, and shall
not be subject to preemptive or similar rights. From and after the Trigger Date
(as defined in the Warrants), the Warrant Shares will be duly authorized and,
when issued and paid for in accordance with the terms of the Warrants, will be
duly and validly issued , fully paid and non-assessable and free and clear of
all Liens, other than restrictions on transfer provided for in the Transaction
Documents or imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights. From and after the Trigger Date, the Company shall
reserve from its duly authorized capital stock the number of shares of Common
Stock issuable as of the date hereof upon exercise of the Warrants.

          (g) Capitalization. Except as set forth on Schedule 3.1(g), the number
of shares and type of all authorized, issued and outstanding capital stock,
options and other securities of the Company (whether or not presently
convertible into or exercisable or exchangeable for shares of capital stock of
the Company) has been set forth in the Company SEC Reports. Schedule 3.1(g)
contains the capitalization of the Company after giving effect to (i) the
consummation of the Acquisition, but without giving effect to the issuance of
the Securities contemplated by this Agreement and (ii) the consummation of the
Acquisition and the issuance of the Securities contemplated by this Agreement.
All of the outstanding shares of capital stock of the Company are duly
authorized, validly issued, fully paid and non-assessable, have been issued in
compliance in all material respects with all applicable federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase any capital
stock of the Company. Except as specified in the Company SEC Reports and except
as set forth in Schedule 3.1(g): (i) no shares of the Company’s capital stock
are subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of capital stock of the Company
or options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company;
(iii) there are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing indebtedness
of the Company or by which the Company is or may become bound; (iv) there are no
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with the Company; (v) there are no
agreements or arrangements under which the Company is obligated to register the
sale of any of their securities under the Securities Act (except the
Registration Rights Agreement); (vi) there are no outstanding securities or
instruments of the Company which contain any redemption or similar provisions,
and there are no contracts, commitments, understandings or arrangements by which
the Company is or may become bound to redeem a security of the Company; (vii)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities; (viii) the
Company does not have any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement; and (ix) the Company has no
liabilities or obligations required to be disclosed in the Company SEC Reports
(as defined herein) but not so

-12-

--------------------------------------------------------------------------------



disclosed in the Company SEC Reports, other than those incurred in the ordinary
course of the Company’s businesses and which, individually or in the aggregate,
do not or would not have a Material Adverse Effect.

          (h) SEC Reports. Except as set forth in Schedule 3.1(h), the Company
has filed all reports, schedules, forms, statements and other documents required
to be filed by it under the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“Company SEC Reports” and together with this Agreement and the Schedules to this
Agreement (if any), the “Disclosure Materials”), on a timely basis or has
received a valid extension of such time of filing and has filed any such Company
SEC Reports prior to the expiration of any such extension. As of the date
hereof, the Company is not aware of any event occurring on or prior to the
Closing Date (other than the transactions contemplated by the Transaction
Documents and the Acquisition) that requires the filing of a Form 8-K after the
Closing. As of their respective dates, or to the extent corrected by a
subsequent restatement, the Company SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, and none of
the Company SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

          (i) Financial Statements. The financial statements of the Company
included in the Company SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing (or to the
extent corrected by a subsequent restatement). Such financial statements have
been prepared in accordance with GAAP applied on a consistent basis during the
periods involved, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries taken as a whole as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments. All material
agreements to which the Company or any Subsidiary is a party or to which the
property or assets of the Company or any of its Subsidiaries are subject are
included as part of or specifically identified in the Company SEC Reports.

          (j) Tax Matters. The Company and each of its Subsidiaries (i) has
accurately and timely prepared and filed all foreign, federal and state income
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject, (ii) has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith, with respect to which adequate reserves have been set aside on the
books of the Company and (iii) has set aside on its books provisions reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations apply, except, in the case of
clauses (i) and (ii) above, where the failure to so pay or file any such tax,
assessment, charge or return would not have a Material Adverse Effect. There are
no unpaid taxes in any material amount claimed to be due by the Company or any
of its Subsidiaries by the taxing authority of any jurisdiction.

          (k) Material Changes. Since the date of the latest audited financial
statements included within the Company SEC Reports, except as specifically
disclosed in the Company SEC Reports, as set forth in Schedule 3.1(k) hereto or
in connection with the Acquisition, (i) there have been no events, occurrences
or developments that have had or would have, either individually or in the
aggregate, a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables, accrued
expenses and other liabilities incurred in the ordinary course of business
consistent with past practice

-13-

--------------------------------------------------------------------------------



and (B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting or the
manner in which it keeps its accounting books and records, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its shareholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock (other than in connection with
repurchases of unvested stock issued to employees of the Company), (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except Common Stock issued in the ordinary course as dividends on
outstanding preferred stock or pursuant to existing Company stock option or
stock purchase plans or executive and director corporate arrangements disclosed
in the Company SEC Reports and (vi) there has not been any material change or
amendment to, or any waiver of any material right under, any material contract
under which the Company, any of its Subsidiaries, or any of their respective
assets is bound or subject. Except for the Acquisition, the issuance of the
Securities contemplated by this Agreement and as set forth in Schedule 3.1(k)
hereto, no event, liability or development has occurred or exists with respect
to the Company or its Subsidiaries or their respective business, properties,
operations or financial condition that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is made
that has not been publicly disclosed at least one Trading Day prior to the date
that this representation is made.

          (l) Environmental Matters. To the Company’s Knowledge, neither the
Company nor any of its Subsidiaries (i) is in violation of any statute, rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), (ii) owns or operates any real property contaminated with any substance
that is in violation of any Environmental Laws, (iii) is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, or (iv) is subject
to any claim relating to any Environmental Laws; which violation, contamination,
liability or claim has had or would have, individually or in the aggregate, a
Material Adverse Effect; and there is no pending or, to the Company’s Knowledge,
threatened investigation that might lead to such a claim.

          (m) Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Shares or (ii) except as specifically disclosed in the Company
SEC Reports, could, if there were an unfavorable decision, individually or in
the aggregate, have a Material Adverse Effect. Neither the Company nor any of
its Subsidiaries, nor, to the Company’s Knowledge, any current director or
officer thereof (in his or her capacity thereof), is or has been during the
five-year period prior to the Closing Date the subject of any Action involving a
claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty. There has not been, there is not pending or,
to the Company’s Knowledge, there is not contemplated, any investigation by the
Commission involving the Company or, to the Company’s Knowledge, any current or
former director or officer of the Company (in his or her capacity as such). The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any of its
Subsidiaries under the Exchange Act or the Securities Act.

          (n) Employment Matters. No material labor dispute exists or, to the
Company’s Knowledge, is imminent with respect to any of the employees of the
Company which would have a Material Adverse Effect. None of the Company’s or any
Subsidiary’s employees is a member of a union that relates to such employee’s
relationship with the Company, and neither the Company nor any of its
Subsidiaries is a party to a collective bargaining agreement, and the Company
and each Subsidiary believes that its relationship with its employees is good.
No executive officer of the Company (as defined in Rule 501(f) of the Securities
Act) has notified the Company or any such Subsidiary that such officer intends
to leave the Company or any such Subsidiary or otherwise terminate such
officer’s employment with the Company or any such Subsidiary. Other than in
connection with the Acquisition, no executive officer, to the Company’s

-14-

--------------------------------------------------------------------------------



Knowledge, is in violation of any term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant which would have a Material Adverse Effect, and the continued
employment of each such executive officer does not subject the Company or any
Subsidiary to any liability with respect to any of the foregoing matters. The
Company and its Subsidiaries are in compliance with all U.S. federal, state,
local and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance would not, individually or in the aggregate,
have a Material Adverse Effect.

          (o) Compliance. Neither the Company nor any of its Subsidiaries (i) is
in default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received notice of a claim that it is in default under or that it
is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is in violation of any order of any court, arbitrator or governmental body
having jurisdiction over the Company or its properties or assets, or (iii) is or
has been in violation of, or in receipt of notice that it is in violation of,
any statute, rule or regulation of any governmental authority applicable to the
Company, except in each case as would not, individually or in the aggregate,
have a Material Adverse Effect.

          (p) Regulatory Permits. The Company and each of its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct its
respective business as described in the Company SEC Reports, except where the
failure to possess such permits, individually or in the aggregate, has not and
would not have, individually or in the aggregate, a Material Adverse Effect
(“Material Permits”), and (i) neither the Company nor any of its Subsidiaries
has received any notice of proceedings relating to the revocation or
modification of any such Material Permits and (ii) the Company is unaware of any
facts or circumstances that the Company would reasonably expect to give rise to
the revocation or modification of any.

          (q) Title to Assets. The Company and its Subsidiaries do not own any
real property other than as set forth in the Company SEC Reports. The Company
and its Subsidiaries have good and marketable title to all personal property
owned by them which is material to the business of the Company and its
Subsidiaries, taken as whole, in each case free and clear of all liens,
encumbrances and defects except such as do not materially affect the value of
such property and do not interfere with the use made and proposed to be made of
such property by the Company and any of its Subsidiaries. Any real property and
facilities held under lease by the Company and any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company and its Subsidiaries.

          (r) Patents and Trademarks. The Company and its Subsidiaries own,
possess, license or have other rights to use all foreign and domestic patents,
patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, licenses, inventions, trade secrets,
technology, Internet domain names, know-how and other intellectual property
(collectively, the “Intellectual Property”) used in the conduct of their
respective businesses as now conducted or as proposed to be conducted. Except as
set forth in the Company SEC Reports and except where such violations or
infringements would not have, either individually or in the aggregate, a
Material Adverse Effect, (a) to the Company’s Knowledge, there are no rights of
third parties to any such Intellectual Property; (b) to the Company’s Knowledge,
there is no infringement by third parties of any such Intellectual Property; (c)
there is no pending or, to the Company’s Knowledge, threatened action, suit,
proceeding or claim by others challenging the Company’s and its Subsidiaries’
rights in or to any such Intellectual Property, and the Company is unaware of
any facts which would form a reasonable basis for any such claim; (d) there is
no pending or, to the Company’s Knowledge,

-15-

--------------------------------------------------------------------------------



threatened action, suit, proceeding or claim by others challenging the validity
or scope of any such Intellectual Property; and (e) there is no pending or, to
the Company’s Knowledge, threatened action, suit, proceeding or claim by others
that the Company and/or any Subsidiary infringes or otherwise violates any
patent, trademark, copyright, trade secret or other proprietary rights of
others, and the Company is unaware of any other fact which would form a
reasonable basis for any such claim.

          (s) Insurance. Except as set forth on Schedule 3.1(s), the Company and
each of the Subsidiaries are insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
believes to be prudent and customary in the businesses and locations in which
the Company and the Subsidiaries are engaged. Neither the Company nor any of its
Subsidiaries has received any notice of cancellation of any such insurance, nor
does the Company or any Subsidiary have any knowledge that it will be unable to
renew its existing insurance coverage for the Company and the Subsidiaries as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business without a significant
increase in cost.

          (t) Transactions With Affiliates and Employees. Except as set forth in
the Company SEC Reports and other than the grant of stock options disclosed on
Schedule 3.1(t), none of the officers, directors or employees of the Company is
presently a party to any material transaction with the Company (other than for
ordinary course services as employees, officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director or
employee or, to the Company’s Knowledge, any corporation, partnership, trust or
other entity in which any such officer, director, or employee has a substantial
interest or is an officer, director, trustee or partner.

          (u) Internal Accounting Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient, in
all material respects, to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

          (v) Sarbanes-Oxley; Disclosure Controls. The Company is in compliance
in all material respects with all of the provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it, except where such noncompliance would not have,
individually or in the aggregate, a Material Adverse Effect. The Company
maintains disclosure controls and procedures (as such term is defined in Rule
13a-15(e) and 15d-15(e) under the Exchange Act) that are effective in ensuring
that information required to be disclosed by the Company in the reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the
Commission, including, without limitation, controls and procedures designed to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is accumulated and communicated
to the Company’s management, including its principal executive officer or
officers and its principal financial officer or officers, as appropriate, to
allow timely decisions regarding required disclosure.

          (w) Certain Fees. Except as set forth on Schedule 3.1(w), no person or
entity will have, as a result of the transactions contemplated by this
Agreement, any valid right, interest or claim against or upon the Company or a
Purchaser for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Company, other than the Placement Agent with respect to the offer and sale of
the Shares and the Warrants(which placement agent fees are being paid by the
Company) or the issuance of the Warrant Shares. The Company shall indemnify,

-16-

--------------------------------------------------------------------------------



pay, and hold each Purchaser harmless against, any liability, loss or expense
(including, without limitation, attorneys’ fees and out-of-pocket expenses)
arising in connection with any such right, interest or claim.

          (x) Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.3 of this Agreement, no
registration under the Securities Act is required for the offer and sale of the
Shares and the Warrants by the Company to the Purchasers under the Transaction
Documents.

          (y) Registration Rights. Other than each of the Purchasers or as set
forth in Schedule 3.1(y) hereto, no Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company other than those securities which are currently registered on an
effective registration statement on file with the Commission.

          (z) No Directed Selling Efforts or General Solicitation. Neither the
Company, nor any of its Affiliates, nor any Person acting on its or their behalf
has conducted any “general solicitation” or “general advertising” (as those
terms are used in Regulation D) in connection with the offer or sale of any of
the Shares and the Warrants.

          (aa) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.3, none of the Company,
its Subsidiaries nor any of their Affiliates, nor any Person acting on its or
their behalf has, directly or indirectly, at any time within the past six
months, made any offers or sales of any Company security or solicited any offers
to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Shares and the Warrants as contemplated hereby or (ii) cause the offering of the
Shares and the Warrants pursuant to the Transaction Documents to be integrated
with prior offerings by the Company for purposes of any applicable law,
regulation or shareholder approval provisions, including, without limitation,
under the rules and regulations of any Trading Market on which any of the
securities of the Company are listed or designated.

          (bb) Listing and Maintenance Requirements. The Company’s Common Stock
is registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. Except as specified
in the Company SEC Reports, the Company has not, in the 12 months preceding the
date hereof, received written notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance in all material respects with the listing
and maintenance requirements for continued trading of the Common Stock on the
Principal Trading Market.

          (cc) Investment Company. Neither the Company nor any of its
Subsidiaries is required to be registered as, and is not an Affiliate of, and
immediately following the Closing will not be required to register as, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

          (dd) Questionable Payments. Neither the Company nor any of its
Subsidiaries, nor, to the Company’s Knowledge, any directors, officers,
employees, agents or other Persons acting on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the
Company: (a) directly or indirectly, used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
foreign or domestic political activity; (b) made any direct or indirect unlawful
payments to any foreign or domestic governmental officials or employees or to
any foreign or domestic

-17-

--------------------------------------------------------------------------------



political parties or campaigns from corporate funds; (c) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or (d) made any other unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

          (ee) Application of Takeover Protections; Rights Agreements. The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s charter documents
or the laws of its state of incorporation that is or could reasonably be
expected to become applicable to any of the Purchasers as a result of the
Purchasers and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including, without limitation, the
Company’s issuance of the Securities and the Purchasers’ ownership of the
Securities. The Company has not adopted a stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of the Company.

          (ff) Disclosure. The Company confirms that neither it nor any of its
officers or directors nor any other Person acting on its or their behalf has
provided, and it has not authorized the Placement Agent to provide, any
Purchaser or its respective agents or counsel with any information that it
believes constitutes or could reasonably be expected to constitute material,
non-public information except insofar as the existence, provisions and terms of
the Transaction Documents and the proposed transactions hereunder and financial
projections provided to the Purchasers may constitute such information, all of
which will be disclosed by the Company in the Press Release as contemplated by
Section 4.6 hereof together with the Jumbo Form 8-K. The Company understands and
confirms that the Purchasers will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure provided to
the Purchasers regarding the Company, its business and the transactions
contemplated hereby furnished by the Company or authorized by the Company and
furnished by the Placement Agent on behalf of the Company (including the
Company’s representations and warranties set forth in this Agreement) are true
and correct in all material respects and do not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading. No event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed
(assuming for this purpose that the Company’s reports filed under the Exchange
Act are being incorporated into an effective registration statement filed by the
Company under the Securities Act), except for the announcement of this Agreement
and related transactions.

          (gg) Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company (or any Subsidiary) and
an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed or
that otherwise would have a Material Adverse Effect.

          (hh) Acknowledgment Regarding Purchasers’ Purchase of the Shares and
the Warrants. The Company acknowledges and agrees that each of the Purchasers is
acting solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby. The
Company further acknowledges that no Purchaser is acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Purchaser or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchasers’ purchase of the Shares and the
Warrants. The Company further represents to each Purchaser that the Company’s
decision to enter into this Agreement and the other

-18-

--------------------------------------------------------------------------------



Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

          (ii) Regulation M Compliance. The Company has not, and to the
Company’s Knowledge no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the securities of the Company
or (iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of the Company, other than, in the case
of clauses (ii) and (iii), compensation paid to the Placement Agent in
connection with the placement of the Shares and the Warrants.

          (jj) No Additional Agreements. Except as set forth in Schedule 2.1(d),
the Company does not have any agreement or understanding with any Purchaser with
respect to the transactions contemplated by the Transaction Documents other than
as specified in the Transaction Documents.

     3.2 Representations and Warranties of Whitehall. Whitehall hereby
represents and warrants as of the date hereof and the Closing Date (except for
the representations and warranties that speak as of a specific date, which shall
be made as of such date), to each of the Purchasers and to the Placement Agent
that, except as set forth in the Schedules delivered herewith:

          (a) Subsidiaries. Whitehall has no direct or indirect Subsidiaries.

          (b) Organization and Qualification. Whitehall and each of its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own or lease and use its properties and assets and to carry on its
business as currently conducted. Neither Whitehall nor any Subsidiary is in
violation of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Whitehall
and each of its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have a Material Adverse Effect, and no
Proceeding has been instituted, is pending, or, to Whitehall’s Knowledge, is
threatened in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.

          (c) Authorization; Enforcement; Validity. Whitehall has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of the Transaction Documents to which it is a party by
Whitehall and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action on the part
of Whitehall, and no further corporate action is required by Whitehall, its
Board of Directors or its shareholders in connection therewith other than in
connection with the Required Approvals. Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
Whitehall and is, or when delivered in accordance with the terms hereof, will
constitute the legal, valid and binding obligation of Whitehall enforceable
against Whitehall in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application. There are no shareholder agreements, voting agreements, or other
similar arrangements with respect to Whitehall’s capital stock to which
Whitehall is a party or, to Whitehall’s Knowledge, between or among any of
Whitehall’s shareholders.

-19-

--------------------------------------------------------------------------------



          (d) No Conflicts. The execution, delivery and performance by Whitehall
of the Transaction Documents to which it is a party and the consummation by
Whitehall of the transactions contemplated hereby or thereby do not and will not
(i) conflict with or violate any provision of Whitehall’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (ii) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
the creation of any Lien upon any of the properties or assets of Whitehall or
any Subsidiary or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Whitehall
or Subsidiary debt or otherwise) or other understanding to which Whitehall or
any Subsidiary is a party or by which any property or asset of Whitehall or any
Subsidiary is bound, or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which Whitehall or a Subsidiary is subject (including federal and
state securities laws and regulations and the rules and regulations, assuming
the correctness of the representations and warranties made by the Purchasers
herein, of any self-regulatory organization to which Whitehall or its securities
are subject, including all applicable Trading Markets), or by which any property
or asset of Whitehall or a Subsidiary is bound or affected, except in the case
of clauses (ii) and (iii) such as would not, individually or in the aggregate,
have a Material Adverse Effect.

          (e) Capitalization. After giving effect to the Acquisition, Whitehall
will be a wholly-owned subsidiary of the Company. After giving effect to the
Acquisition, Whitehall’s capitalization will consist solely of one share of
common stock, par value $0.001 per share, and all of the outstanding shares of
capital stock of Whitehall will be duly authorized, validly issued, fully paid
and non-assessable, have been issued in compliance in all material respects with
all applicable federal and state securities laws, and none of such outstanding
shares will have been issued in violation of any preemptive rights or similar
rights to subscribe for or purchase any capital stock of Whitehall. After giving
effect to the Acquisition, except as set forth in Schedule 3.2(e): (i) no shares
of Whitehall’s capital stock will be subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by Whitehall;
(ii) there will be no outstanding options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into, or exercisable or exchangeable for, any shares of
capital stock of Whitehall, or contracts, commitments, understandings or
arrangements by which Whitehall is or may become bound to issue additional
shares of capital stock of Whitehall or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of Whitehall; (iii) there will be no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing indebtedness of Whitehall or by which
Whitehall is or may become bound; (iv) there will be no financing statements
securing obligations in any material amounts, either singly or in the aggregate,
filed in connection with Whitehall; (v) there will be no agreements or
arrangements under which Whitehall is obligated to register the sale of any of
their securities under the Securities Act; (vi) there will be no outstanding
securities or instruments of Whitehall which contain any redemption or similar
provisions, and there will be no contracts, commitments, understandings or
arrangements by which Whitehall is or may become bound to redeem a security of
Whitehall; (vii) there will be no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) Whitehall will not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and (ix)
Whitehall will have no liabilities or obligations other than those incurred in
the ordinary course of Whitehall’s businesses and which, individually or in the
aggregate, do not or would not have a Material Adverse Effect.

          (f) Financial Statements. The financial statements of Whitehall for
the periods from and after June 9, 2006, which financial statements are included
in the financial statements set forth in Schedule 3.2(f), have been prepared in
accordance with GAAP applied on a consistent basis during the

-20-

--------------------------------------------------------------------------------



periods involved, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of Whitehall and its Subsidiaries taken
as a whole as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, year-end audit adjustments.

          (g) Tax Matters. Whitehall and each of its Subsidiaries (i) has
accurately and timely prepared and filed all foreign, federal and state income
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject, (ii) has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith, with respect to which adequate reserves have been set aside on the
books of Whitehall and (iii) has set aside on its books provisions reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations apply, except, in the case of
clauses (i) and (ii) above, where the failure to so pay or file any such tax,
assessment, charge or return would not have a Material Adverse Effect. There are
no unpaid taxes in any material amount claimed to be due by Whitehall or any of
its Subsidiaries by the taxing authority of any jurisdiction.

          (h) Environmental Matters. Except as set forth in Schedule 3.2(h), to
Whitehall’s Knowledge, neither Whitehall nor any of its Subsidiaries (i) is in
violation of any Environmental Laws, (ii) owns or operates any real property
contaminated with any substance that is in violation of any Environmental Laws,
(iii) is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or (iv) is subject to any claim relating to any
Environmental Laws; which violation, contamination, liability or claim has had
or would have, individually or in the aggregate, a Material Adverse Effect; and
there is no pending or, to Whitehall’s Knowledge, threatened investigation that
might lead to such a claim.

          (i) Litigation. Except as set forth on Schedule 3.2(i), there is no
Action which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or (ii) could, if there were
an unfavorable decision, individually or in the aggregate, have a Material
Adverse Effect. Except as set forth on Schedule 3.2(i), neither Whitehall nor
any of its Subsidiaries, nor, to Whitehall’s Knowledge, any current director or
officer thereof (in his or her capacity thereof), is or has been during the
five-year period prior to the Closing Date the subject of any Action involving a
claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty. Except as set forth on Schedule 3.2(i), there
has not been, there is not pending or, to Whitehall’s Knowledge, there is not
contemplated, any investigation by the Commission involving Whitehall or, to
Whitehall’s Knowledge, any current or former director or officer of Whitehall
(in his or her capacity as such).

          (j) Employment Matters. No material labor dispute exists or, to
Whitehall’s Knowledge, is imminent with respect to any of the employees of
Whitehall which would have a Material Adverse Effect. None of Whitehall’s or any
Subsidiary’s employees is a member of a union that relates to such employee’s
relationship with Whitehall, and neither Whitehall nor any of its Subsidiaries
is a party to a collective bargaining agreement, and Whitehall and each
Subsidiary believes that its relationship with its employees is good. No
executive officer of Whitehall (as defined in Rule 501(f) of the Securities Act)
has notified Whitehall or any such Subsidiary that such officer intends to leave
Whitehall or any such Subsidiary or otherwise terminate such officer’s
employment with Whitehall or any such Subsidiary. No executive officer, to
Whitehall’s Knowledge, is in violation of any term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant which would have a Material Adverse Effect, and the continued
employment of each such executive officer does not subject Whitehall or any
Subsidiary to any liability with respect to any of the foregoing matters.
Whitehall and its Subsidiaries are in compliance with all U.S. federal, state,
local and foreign laws and regulations relating to employment and employment
practices, terms and conditions of

-21-

--------------------------------------------------------------------------------



employment and wages and hours, except where the failure to be in compliance
would not, individually or in the aggregate, have a Material Adverse Effect.

          (k) Compliance. Neither Whitehall nor any of its Subsidiaries (i) is
in default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
Whitehall or any of its Subsidiaries under), nor has Whitehall or any of its
Subsidiaries received notice of a claim that it is in default under or that it
is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is in violation of any order of any court, arbitrator or governmental body
having jurisdiction over Whitehall or its properties or assets, or (iii) is or
has been in violation of, or in receipt of notice that it is in violation of,
any statute, rule or regulation of any governmental authority applicable to
Whitehall, except in each case as would not, individually or in the aggregate,
have a Material Adverse Effect.

          (l) Regulatory Permits. Whitehall and each of its Subsidiaries possess
all Material Permits necessary to conduct its business as presently conducted by
it and them, except where the failure to possess such permits, individually or
in the aggregate, has not and would not have, individually or in the aggregate,
a Material Adverse Effect, and (i) neither Whitehall nor any of its Subsidiaries
has received any notice of proceedings relating to the revocation or
modification of any such Material Permits and (ii) Whitehall is unaware of any
facts or circumstances that Whitehall would reasonably expect to give rise to
the revocation or modification of any.

          (m) Title to Assets. Whitehall and its Subsidiaries do not own any
real property. Whitehall and its Subsidiaries have good and marketable title to
all personal property owned by them which is material to the business of
Whitehall and its Subsidiaries, taken as whole, in each case free and clear of
all liens, encumbrances and defects except such as do not materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by Whitehall and any of its Subsidiaries. Any real
property and facilities held under lease by Whitehall and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by Whitehall and its
Subsidiaries, except where the failure to be so held would not have a Material
Adverse Effect.

          (n) Patents and Trademarks. Whitehall and its Subsidiaries own,
possess, license or have other rights to use all Intellectual Property used in
the conduct of their respective businesses as now conducted or as proposed to be
conducted. Except where such violations or infringements would not have, either
individually or in the aggregate, a Material Adverse Effect, (a) to Whitehall’s
Knowledge, there are no rights of third parties to any such Intellectual
Property; (b) to Whitehall’s Knowledge, there is no infringement by third
parties of any such Intellectual Property; (c) there is no pending or, to
Whitehall’s Knowledge, threatened action, suit, proceeding or claim by others
challenging Whitehall’s and its Subsidiaries’ rights in or to any such
Intellectual Property, and Whitehall is unaware of any facts which would form a
reasonable basis for any such claim; (d) there is no pending or, to Whitehall’s
Knowledge, threatened action, suit, proceeding or claim by others challenging
the validity or scope of any such Intellectual Property; and (e) there is no
pending or, to Whitehall’s Knowledge, threatened action, suit, proceeding or
claim by others that Whitehall and/or any Subsidiary infringes or otherwise
violates any patent, trademark, copyright, trade secret or other proprietary
rights of others, and Whitehall is unaware of any other fact which would form a
reasonable basis for any such claim.

          (o) Insurance. Whitehall and each of the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as Whitehall believes to be prudent and customary in the
businesses and locations in which Whitehall and the Subsidiaries are engaged.
Neither Whitehall nor any of its Subsidiaries has received any notice of
cancellation of any such insurance, nor does

-22-

--------------------------------------------------------------------------------



Whitehall or any Subsidiary have any knowledge that it will be unable to renew
its existing insurance coverage for Whitehall and the Subsidiaries as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business without a significant increase in cost.

          (p) Transactions With Affiliates and Employees. Except as set forth on
Schedule 3.2(p), none of the officers, directors or employees of Whitehall is
presently a party to any material transaction with Whitehall (other than for
ordinary course services as employees, officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director or
employee or, to Whitehall’s Knowledge, any corporation, partnership, trust or
other entity in which any such officer, director, or employee has a substantial
interest or is an officer, director, trustee or partner.

          (q) Registration Rights. No Person has any right to cause Whitehall to
effect the registration under the Securities Act of any securities of Whitehall.

          (r) No Directed Selling Efforts or General Solicitation. Neither
Whitehall, nor any of its Affiliates, nor any Person acting on its or their
behalf has conducted any “general solicitation” or “general advertising” (as
those terms are used in Regulation D) in connection with the offer or sale of
any of the Shares and the Warrants.

          (s) Investment Company. Neither Whitehall nor any of its Subsidiaries
is required to be registered as, and is not an Affiliate of, and immediately
following the Closing will not be required to register as, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

          (t) Questionable Payments. Neither Whitehall nor any of its
Subsidiaries, nor, to Whitehall’s Knowledge, any directors, officers, employees,
agents or other Persons acting on behalf of Whitehall or any of its Subsidiaries
has, in the course of its actions for, or on behalf of, Whitehall: (a) directly
or indirectly, used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to foreign or domestic
political activity; (b) made any direct or indirect unlawful payments to any
foreign or domestic governmental officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds; (c) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended, or (d) made any other unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

          (u) No Additional Agreements. Except as set forth in Schedule 2.1(d),
Whitehall does not have any agreement or understanding with any Purchaser with
respect to the transactions contemplated by the Transaction Documents other than
as specified in the Transaction Documents.

          (v) Disclosure. Whitehall confirms that neither it nor any of its
officers or directors nor any other Person acting on its or their behalf has
provided, and it has not authorized the Placement Agent to provide, any
Purchaser or its respective agents or counsel with any information that it
believes constitutes or could reasonably be expected to constitute material,
non-public information except insofar as the existence, provisions and terms of
the Transaction Documents and the proposed transactions hereunder may constitute
such information, all of which will be disclosed by the Company in the Press
Release as contemplated by Section 4.6 hereof together with the Jumbo Form 8-K.
Whitehall understands and confirms that the Purchasers will rely on the
foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to the Purchasers regarding Whitehall, the
Company, its business and the transactions contemplated hereby furnished by
Whitehall or the Company or authorized by Whitehall or the

-23-

--------------------------------------------------------------------------------



Company and furnished by the Placement Agent on behalf of Whitehall or the
Company (including Whitehall’s representations and warranties set forth in this
Agreement) are true and correct in all material respects and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.

          (w) Internal Accounting Controls. Whitehall and each of its
Subsidiaries maintain a system of internal accounting controls sufficient, in
all material respects, to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

          (x) Material Changes. Since April 30, 2007, except as specifically
disclosed on Schedule 3.2(x) hereto or in connection with the Acquisition, (i)
there have been no events, occurrences or developments that have had or would
have, either individually or in the aggregate, a Material Adverse Effect, (ii)
Whitehall has not incurred any liabilities (contingent or otherwise) other than
(A) trade payables, accrued expenses and other liabilities incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in Whitehall’s financial statements pursuant to
GAAP, (iii) Whitehall has not altered its method of accounting or the manner in
which it keeps its accounting books and records, (iv) Whitehall has not declared
or made any dividend or distribution of cash or other property to its
shareholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock (other than in connection with repurchases of
unvested stock issued to employees of Whitehall), (v) Whitehall has not issued
any equity securities to any officer, director or Affiliate, except common stock
issued in the ordinary course as dividends on outstanding preferred stock or
pursuant to existing Whitehall stock option or stock purchase plans or executive
and director corporate arrangements disclosed to the Purchasers and listed on
Schedule 3.2(x) hereto and (vi) there has not been any material change or
amendment to, or any waiver of any material right under, any material contract
under which Whitehall, any of its Subsidiaries, or any of their respective
assets is bound or subject.

          (y) Filings, Consents and Approvals. Neither Whitehall nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by Whitehall of the
Transaction Documents, other than the Required Approvals.

     3.3 Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company and Whitehall as follows:

          (a) Organization; Authority. Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. The execution, delivery and
performance by such Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate or, if such Purchaser is
not a corporation, such partnership, limited liability company or other
applicable like action, on the part of such Purchaser. Each of this Agreement
and the Registration Rights Agreement has been duly executed by such Purchaser,
and when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except as such

-24-

--------------------------------------------------------------------------------



enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

          (b) No Conflicts. The execution, delivery and performance by such
Purchaser of this Agreement and the Registration Rights Agreement and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Purchaser, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

          (c) Investment Intent. Such Purchaser understands that the Securities
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law and is acquiring the Shares and the
Warrants, and upon exercise of the Warrants, will acquire the Warrant Shares, as
principal for its own account and not with a view to, or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable state securities laws, provided, however, that by making the
representations herein, such Purchaser does not agree to hold any of the Shares
or Warrant Shares for any minimum period of time and reserves the right, subject
to the provisions of this Agreement and the Registration Rights Agreement, at
all times to sell or otherwise dispose of all or any part of such Securities
pursuant to an effective registration statement under the Securities Act or
under an exemption from such registration and in compliance with applicable
federal and state securities laws. Such Purchaser is acquiring the Securities
hereunder in the ordinary course of its business. Such Purchaser does not
presently have any agreement, plan or understanding, directly or indirectly,
with any Person to distribute or effect any distribution of any of the
Securities (or any securities which are derivatives thereof) to or through any
person or entity; such Purchaser is not a registered broker-dealer under Section
15 of the Exchange Act or an entity engaged in a business that would require it
to be so registered as a broker-dealer.

          (d) Purchaser Status. At the time such Purchaser was offered the
Shares and the Warrants, it was, and at the date hereof it is, and on each date
on which it exercises its Warrant it will be, an “accredited investor” as
defined in Rule 501(a) under the Securities Act.

          (e) General Solicitation. Such Purchaser is not purchasing the Shares
or the Warrants as a result of any advertisement, article, notice or other
communication regarding the Shares or the Warrants published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general advertisement.

          (f) Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Shares and the Warrants and, at
the present time, is able to afford a complete loss of such investment.

          (g) Access to Information. Such Purchaser acknowledges that it has had
the opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company and Whitehall

-25-

--------------------------------------------------------------------------------



concerning the terms and conditions of the offering of the Securities and the
merits and risks of investing in the Shares and the Warrants; (ii) access to
information about the Company and Whitehall and their respective financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company and Whitehall possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of such
Purchaser or its representatives or counsel shall modify, amend or affect such
Purchaser’s right to rely on the truth, accuracy and completeness of the
Disclosure Materials and the Company’s and Whitehall’s representations and
warranties contained in the Transaction Documents. Such Purchaser has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Securities.

          (h) Certain Trading Activities. Other than with respect to the
transactions contemplated herein, since the earlier to occur of (1) the time
that such Purchaser was first contacted by the Company, Whitehall, the Placement
Agent or any other Person regarding the transactions contemplated hereby and (2)
the tenth (10th) day prior to the date of this Agreement, neither the Purchaser
nor any Affiliate of such Purchaser which (x) had knowledge of the transactions
contemplated hereby, (y) has or shares discretion relating to such Purchaser’s
investments or trading or information concerning such Purchaser’s investments,
including in respect of the Securities, and (z) is subject to such Purchaser’s
review or input concerning such Affiliate’s investments or trading
(collectively, “Trading Affiliates”) has directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with such Purchaser
or Trading Affiliate, effected or agreed to effect any purchases or sales of the
securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities). Notwithstanding the foregoing, in the case
of a Purchaser and/or Trading Affiliate that is, individually or collectively, a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s or Trading Affiliate’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Purchaser’s or Trading
Affiliate’s assets, the representation set forth above shall apply only with
respect to the portion of assets managed by the portfolio manager that have
knowledge about the financing transaction contemplated by this Agreement. Other
than to other Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction, the
Acquisition and the Jumbo Form 8-K). Notwithstanding the foregoing, no Purchaser
makes any representation, warranty or covenant hereby that it will not engage in
Short Sales in the securities of the Company after the Effectiveness Deadline
(as defined in the Registration Rights Agreement).

          (i) Brokers and Finders. No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company, Whitehall or any Purchaser for any commission, fee
or other compensation pursuant to any agreement, arrangement or understanding
entered into by or on behalf of the Purchaser.

          (j) Independent Investment Decision. Such Purchaser has independently
evaluated the merits of its decision to purchase Shares and the Warrants
pursuant to the Transaction Documents, and such Purchaser confirms that it has
not relied on the advice of any other Purchaser’s business and/or legal counsel
in making such decision. Such Purchaser understands that nothing in this
Agreement or any other materials presented by or on behalf of the Company or
Whitehall to the Purchaser in connection with the purchase of the Shares and the
Warrants constitutes legal, tax or investment advice. Such Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Shares and the Warrants. Such Purchaser understands that the Placement Agent has
acted solely as the agent of the Company and Whitehall in this placement of the
Shares and the Warrants and such Purchaser has not relied on the business or
legal advice of the Placement Agent or any of its agents, counsel or Affiliates
in making its investment decision hereunder, and confirms that none of such

-26-

--------------------------------------------------------------------------------



Persons has made any representations or warranties to such Purchaser in
connection with the transactions contemplated by the Transaction Documents.

          (k) Reliance on Exemptions. Such Purchaser understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.

          (l) No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

          (m) Regulation M. Such Purchaser is aware that the anti-manipulation
rules of Regulation M under the Exchange Act may apply to sales of Common Stock
and other activities with respect to the Common Stock by the Purchasers.

          (n) Ownership. Such Purchaser, individually or with a group of related
persons, does not own, or immediately following the Closing, will not own,
twenty-five percent (25%) or more of the Common Stock of the Company.

The Company, Whitehall and each of the Purchasers acknowledge and agree that no
party to this Agreement has made or makes any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in this Article III and the Transaction Documents.

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

     4.1 Transfer Restrictions.

          (a) Compliance with Laws. Notwithstanding any other provision of this
Article IV, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of any of the Securities other
than (i) pursuant to an effective registration statement, (ii) to the Company,
(iii) to an Affiliate of a Purchaser or (iv) in connection with a bona fide
pledge as contemplated in Section 4.1(b), the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and the Registration
Rights Agreement, and shall have the rights of a Purchaser under this Agreement
and the Registration Rights Agreement.

           (b) Legends. Certificates evidencing the Securities shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form, until such time as they are not required
under Section 4.1(c):

-27-

--------------------------------------------------------------------------------



> > [NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS
> > CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE
> > HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
> > REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
> > ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
> > OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (A) AN
> > EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT
> > OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
> > REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
> > APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
> > OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY. NOTWITHSTANDING
> > THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
> > MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
> > SECURITIES.

          The Company acknowledges and agrees that a Purchaser may from time to
time pledge, and/or grant a security interest in, some or all of the legended
Securities in connection with applicable securities laws, pursuant to a bona
fide margin agreement in compliance with a bona fide margin loan. Such a pledge
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by the
Purchaser’s transferee of the pledge. No notice shall be required of such
pledge, but Purchaser’s transferee shall promptly notify the Company of any such
subsequent transfer or foreclosure. Each Purchaser acknowledges that the Company
shall not be responsible for any pledges relating to, or the grant of any
security interest in, any of the Securities or for any agreement, understanding
or arrangement between any Purchaser and its pledgee or secured party. At the
applicable Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of selling stockholders
thereunder. Each Purchaser acknowledges and agrees that, except as otherwise
provided in Section 4.1(c), any Securities subject to a pledge or security
interest as contemplated by this Section 4.1(b) shall continue to bear the
legend set forth in this Section 4.1(b) and be subject to the restrictions on
transfer set forth in Section 4.1(a) .

          (c) Removal of Legends. The legend set forth in Section 4.1(b) above
shall be removed and the Company shall issue a certificate without such legend
or any other legend to the holder of the applicable Shares upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at the Depository Trust Company (“DTC”), if (i) such Shares are
registered for resale under the Securities Act and are sold pursuant to an
effective registration statement, (ii) such Shares are sold or transferred
pursuant to Rule 144 (assuming the transferor is not an Affiliate of the
Company) and the Purchaser provides the Company with an opinion of counsel
reasonably satisfactory to the Company to the effect that the securities may be
sold pursuant to such rule, or (iii) such Shares are eligible for sale under
Rule 144(k) and the Purchaser provides the Company with assurance reasonably
satisfactory to the Company to the effect that the securities may be sold
pursuant to such rule. Any fees (with respect to the Transfer Agent, Company
Counsel or otherwise) associated with the removal of such legend shall be borne
by the Company. If any portion of the Warrant is exercised at a time when there
is an effective registration statement to cover the resale of the Warrant
Shares, or if such Warrant Shares may be sold under Rule 144(k)

-28-

--------------------------------------------------------------------------------



and the Purchaser provides the Company with assurance reasonably satisfactory to
the Company to the effect that the Warrant Shares may be sold pursuant to such
rule, then such Warrant Shares shall be issued free of all legends. Following
the occurrence of any of (i) through (iii) above, or at such earlier time as a
legend is no longer required for given Shares, the Company will, no later than
three (3) Trading Days following the delivery by a Purchaser to the Company or
the Transfer Agent (with notice to the Company) of (i) a legended certificate
representing such Shares (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer) or (ii) an Exercise Notice in the manner stated in the Warrants to
effect the exercise of such Warrant in accordance with its terms, and an opinion
of counsel to the extent required by Section 4.1(a) or this Section 4.1(c),
(such third Trading Day, the “Legend Removal Date”) deliver or cause to be
delivered to such Purchaser a certificate representing such Shares or Warrant
Shares that is free from all restrictive and other legends or by crediting the
account of Purchaser’s prime broker with DTC. The Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section, other than stop transfer
instructions, if necessary.

          (d) Irrevocable Transfer Agent Instructions. The Company shall issue
irrevocable instructions to its transfer agent, and any subsequent transfer
agent, to issue certificates or credit shares to the applicable balance accounts
at DTC, registered in the name of each Purchaser or its respective nominee(s),
for the Shares or Warrant Shares pursuant to the irrevocable transfer agent
instructions in the form of Exhibit D attached hereto (the “Irrevocable Transfer
Agent Instructions”). The Company represents and warrants that no instruction
other than the Irrevocable Transfer Agent Instructions referred to in this
Section 4.1(d) will be given by the Company to its transfer agent in connection
with this Agreement, other than stop transfer instructions, if necessary, and
that Shares or Warrant Shares that have been cleared of the legend set forth in
Section 4.1(b) in accordance with Section 4.1(c) shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents. The Company
acknowledges that a breach by it of its obligations under this Section 4.1(d)
will cause irreparable harm to a Purchaser. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 4.1(d) will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 4.1(d), that
a Purchaser shall be entitled, in addition to all other available remedies, to
an order and/or injunction restraining any breach and requiring immediate
issuance and transfer.

          (e) Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell any
Securities, or any interest therein without complying with the requirements of
the Securities Act. While the above-referenced registration statement remains
effective, each Purchaser hereunder may sell the Shares and the Warrant Shares
in accordance with the plan of distribution contained in the registration
statement and if it does so it will comply therewith and with the related
prospectus delivery requirements unless an exemption therefrom is available.
Each Purchaser, severally and not jointly with the other Purchasers, agrees that
if it is notified by the Company in writing at any time after the date any
legend is removed pursuant to Section 4.1(c) hereof that the registration
statement registering the resale of the Shares or Warrant Shares is not
effective or that the prospectus included in such registration statement no
longer complies with the requirements of Section 10 of the Securities Act, the
Purchaser will refrain from selling such Shares or Warrant Shares until such
time as the Purchaser is notified by the Company that such registration
statement is effective or such prospectus is compliant with Section 10 of the
Exchange Act, unless such Purchaser is able to, and does, sell such Shares or
Warrant Shares pursuant to an available exemption from the registration
requirements of Section 5 of the Securities Act. Both the Company and its
Transfer Agent, and their respective directors, officers, employees and agents,
may rely on this Section 4.1(e) and each Purchaser hereunder will indemnify and
hold harmless each of such persons from any breaches or violations of this
Section 4.1(e) .

-29-

--------------------------------------------------------------------------------



          (f) Buy-In. If the Company shall fail for any reason or for no reason
to issue to a Purchaser unlegended certificates within three (3) Business Days
of receipt of documents necessary for the removal of the legend set forth above
(the “Deadline Date”), then, in addition to all other remedies available to such
Purchaser, if on or after the Business Day immediately following such three (3)
Business Day period, such Purchaser purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
holder of shares of Common Stock that such Purchaser anticipated receiving from
the Company without any restrictive legend (a “Buy-In”), then the Company shall,
within three (3) Business Days after such Purchaser’s request and in such
Purchaser’s sole discretion, either (i) pay cash to the Purchaser in an amount
equal to such Purchaser’s total purchase price (including brokerage commissions,
if any) for the shares of Common Stock so purchased (the “Buy-In Price”), at
which point the Company’s obligation to deliver such certificate (and to issue
such shares of Common Stock) shall terminate, or (ii) promptly honor its
obligation to deliver to such Purchaser a certificate or certificates
representing such shares of Common Stock and pay cash to the Purchaser in an
amount equal to the excess (if any) of the Buy-In Price over the product of (a)
such number of shares of Common Stock, times (b) the Closing Bid Price on the
Deadline Date.

     4.2 Reporting Status. During the two year period from and after the
Effective Date, the Company shall not terminate its status as an issuer required
to file reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would otherwise permit such termination.

     4.3 Form D and Blue Sky. The Company agrees to timely file a Form D with
respect to the Shares and the Warrants as required under Regulation D. The
Company, on or before the Closing Date, shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for or
to qualify the Shares and the Warrants for sale to the Purchasers at the Closing
pursuant to this Agreement under applicable securities or “Blue Sky” laws of the
states of the United States (or to obtain an exemption from such qualification)
as any Holder reasonably requests in writing.

     4.4 No Integration. Each of the Company and Whitehall shall not, and shall
use its best efforts to ensure that none of its Affiliates shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Shares and the Warrants in a manner that would
require the registration under the Securities Act of the sale of the Shares and
the Warrants to the Purchasers, or that will be integrated with the offer or
sale of the Shares and the Warrants for purposes of the rules and regulations of
any Trading Market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such subsequent transaction.

     4.5 Subsequent Registrations. Other than pursuant to the Registration
Statement, prior to the date that is 60 days after the Effective Date, the
Company shall not file any registration statement (other than on Form S-8 or, in
connection with an acquisition, on Form S-4) with the Commission with respect to
any securities of the Company.

     4.6 Securities Laws Disclosure; Publicity. By 9:00 a.m., New York City
time, on the Trading Day immediately following the Closing, the Company shall
issue a press release (the “Press Release”) reasonably acceptable to the
Placement Agent, and that meets the requirements of the safe harbor provided for
in Rule 135c under the Securities Act, disclosing all material terms of the
transactions contemplated hereby. Notwithstanding the foregoing, the Company
shall not publicly disclose the name of any Purchaser or an Affiliate of any
Purchaser, or include the name of any Purchaser or an Affiliate of any Purchaser
in any press release or filing with the Commission (other than the Registration
Statement) or any regulatory agency or Trading Market, without the prior written
consent of such Purchaser, except (i) as required by federal

-30-

--------------------------------------------------------------------------------



securities law in connection with (A) any registration statement contemplated by
the Registration Rights Agreement and (B) the filing of final Transaction
Documents (including signature pages thereto) with the Commission and (ii) to
the extent such disclosure is required by law, request of the Staff of the
Commission or Trading Market regulations, in which case the Company shall
provide the Purchasers with prior written notice of such disclosure permitted
under this subclause (ii). From and after the filing of the Jumbo Form 8-K,
which will be filed within four (4) Business Days following the Closing Date
(the “8-K Filing Date”), no Purchaser shall be in possession of any material,
non-public information received from the Company, any Subsidiary or any of their
respective officers, directors, employees or agents, that is not disclosed in
the Press Release or in such Jumbo Form 8-K. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that until such time as the
transactions contemplated in this Agreement, including the Acquisition, are
publicly disclosed by the Company as described in this Section 4.6, such
Purchaser will maintain the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction, the Acquisition and the Jumbo Form 8-K).

     4.7 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, each
of the Company and Whitehall shall not, and shall cause each Subsidiary and each
of their respective officers, directors, employees and agents, not to, provide
any Purchaser with any material, non-public information regarding the Company
and Whitehall or any of their respective Subsidiaries from and after the filing
of the Press Release without the express written consent of such Purchaser,
unless prior thereto such Purchaser shall have executed a written agreement
regarding the confidentiality and use of such information.

     4.8 Indemnification.

          (a) Indemnification of Purchasers. In addition to the indemnity
provided in the Registration Rights Agreement, each of the Company and
Whitehall, severally and jointly, will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to third party claims against such Purchaser relating to
any breach of any of the representations, warranties, covenants or agreements
made by the Company or Whitehall, as the case may be, in this Agreement or in
the other Transaction Documents. The Company and Whitehall will not be liable to
any Purchaser Party under this Agreement to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or in the other Transaction Documents.

          (b) Conduct of Indemnification Proceedings. Promptly after receipt by
any Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 4.8(a), such Indemnified Person shall promptly notify
the Company or Whitehall, as the case may be, in writing and the Company or
Whitehall, as the case may be, shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all fees and expenses; provided, however, that the
failure of any Indemnified Person so to notify the Company or Whitehall, as the
case may be, shall not relieve the Company or Whitehall of its obligations
hereunder except to the extent that the Company or Whitehall, as the case may
be, is actually and

-31-

--------------------------------------------------------------------------------



materially prejudiced by such failure to notify. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless: (i) the Company, Whitehall and the Indemnified Person shall have
mutually agreed to the retention of such counsel; (ii) the Company or Whitehall,
as the case may be, shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Person in such proceeding; or (iii) in the reasonable judgment of counsel to
such Indemnified Person, representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. The Company and Whitehall shall not be liable for any settlement of any
proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. Without the prior written consent
of the Indemnified Person, which consent shall not be unreasonably withheld,
delayed or conditioned, the Company and Whitehall shall not effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Person from all liability arising out
of such proceeding.

     4.9 Listing of Shares and Warrant Shares. No later than two (2) Business
Days after the Closing Date, the Company shall have taken or shall take all
necessary action to cause the Shares to be listed upon the Principal Trading
Market, if any, upon which shares of Common Stock are then listed (subject to
official notice of issuance) and shall maintain, so long as any other shares of
Common Stock shall be so listed, such listing. No later than two (2) Business
Days after the Trigger Date, the Company shall have taken or shall take all
necessary action to cause the Warrant Shares to be listed on the Principal
Trading Market, if any, upon which shares of Common Stock are then listed
(subject to official notice of issuance) and shall maintain, so long as any
other shares of Common Stock shall be so listed, such listing. Further, if the
Company applies to have its Common Stock or other securities listed on any other
Trading Market, it shall include in such application the Shares and, after the
Trigger Date, the Warrant Shares and will take such other action as is necessary
to cause the Shares and Warrant Shares to be listed on such other Trading Market
as promptly as practicable.

     4.10 Use of Proceeds. The Company and Whitehall intend to use the net
proceeds from the sale of the Shares and Warrants hereunder for working capital
and general corporate purposes and the repayment of indebtedness (including, but
not limited to, the indebtedness reflected on Schedule 2.1(d)) and not to redeem
any Common Stock or Common Stock Equivalents or to settle any outstanding
Action.

     4.11 Short Sales and Confidentiality After The Date Hereof. Each Purchaser
shall not, and shall cause its Trading Affiliates not to, engage, directly or
indirectly, in any Short Sales involving the Company’s securities during the
period from the date hereof until the earlier of such time as (i) the
Effectiveness Deadline or (ii) this Agreement is terminated in full pursuant to
Section 6.18. Notwithstanding the foregoing, in the case of a Purchaser that is
a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
knowledge of the investment decisions made by the portfolio managers managing
other portions of such Purchaser’s assets, the representation set forth above
shall apply only with respect to the portion of assets managed by the portfolio
manager that have knowledge about the financing transaction contemplated by this
Agreement. Each Purchaser understands and acknowledges, severally and not
jointly with any other Purchaser, that the Commission currently takes the
position that covering a short position established prior to effectiveness of a
resale registration statement with shares included in such registration
statement would be a violation of Section 5 of the Securities Act, as set forth
in Item 65, Section 5 under Section A, of the Manual of Publicly Available
Telephone Interpretations, dated July 1997, compiled by the Office of Chief
Counsel, Division of Corporation Finance.

-32-

--------------------------------------------------------------------------------



     4.12 Increase in Authorized Shares. No later than ten (10) Business Days,
after the Closing Date, the Company shall file a preliminary information
statement on Schedule 14C (the “Preliminary Information Statement”) with the
Commission to notify the shareholders of the Majority Written Consent (as
defined below) and the Proposed Amendments (as defined below) contained therein.
In the event that the Preliminary Information Statement is not reviewed by the
Commission with ten (10) days of its being filed with the Commission, then the
Company shall promptly file a definitive information statement on Schedule 14C
(the “Definitive Information Statement”) with the Commission and mail a copy of
such information statement to all of its holders of Common Stock. However, in
the event the Commission reviews the Preliminary Information Statement, then
after the Commission has completed its review of the Preliminary Information
Statement, the Company shall file the Definitive Information Statement with the
Commission and mail a copy of such information statement to all of its holders
of Common Stock. The Proposed Amendments will become effective upon the
Company’s filing of a Certificate of Amendment to the Company’s Certificate of
Incorporation with the Secretary of State of Delaware, which the Company shall
file no later than the 25th calendar day following the Company’s filing of the
Definitive Information Statement.

          ARTICLE V.
CONDITIONS PRECEDENT TO CLOSING

     5.1 Conditions Precedent to the Obligations of the Purchasers to Purchase
Shares and Warrants. The obligation of each Purchaser to acquire Shares and
Warrants at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, on or prior to the Closing Date, of each of the following
conditions, any of which may be waived by such Purchaser (as to itself only):

          (a) Representations and Warranties. The representations and warranties
of the Company and Whitehall contained herein shall be true and correct in all
material respects (except for those representations and warranties which are
qualified as to materiality, in which case such representations and warranties
shall be true and correct in all respects) as of the date when made and as of
the Closing Date, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date, which
specifically dated representations and warranties shall be true and correct in
all material respects as of such date.

          (b) Performance. The Company and Whitehall shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the Closing.

          (c) No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

          (d) Consents. The Company and Whitehall shall have obtained in a
timely fashion any and all consents, permits, approvals, registrations and
waivers necessary or appropriate for consummation of the purchase and sale of
the Securities at the Closing (including all Required Approvals), all of which
shall be and remain so long as necessary in full force and effect.

          (e) Adverse Changes. Since the date of execution of this Agreement, no
event or series of events shall have occurred that has had or would reasonably
be expected to have a Material Adverse Effect.

          (f) No Suspensions of Trading in Common Stock; Listing. The Common
Stock (i) shall be designated for quotation or listed on the Principal Trading
Market and (ii) shall not have been suspended, as of the Closing Date, by the
Commission or the Principal Trading Market from trading on the Principal

-33-

--------------------------------------------------------------------------------



Trading Market nor shall suspension by the Commission or the Principal Trading
Market have been threatened, as of the Closing Date, either (A) in writing by
the Commission or the Principal Trading Market or (B) by falling below the
minimum listing maintenance requirements of the Principal Trading Market.

          (g) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a) .

          (h) Compliance Certificate. The Company shall have delivered to each
Purchaser a certificate, dated as of the Closing Date and signed by its Chief
Executive Officer or its Chief Financial Officer, dated as of the Closing Date,
certifying to the fulfillment of the conditions specified in Sections 5.1(a) and
(b) in the form attached hereto as Exhibit F.

          (i) Acquisition. Immediately prior to the Closing, the Acquisition
shall have been consummated by the Company and Whitehall in accordance with its
terms, and evidence thereof, in form and substance reasonably satisfactory to
the Placement Agent, shall have been delivered to the Placement Agent.

          (j) Termination. This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.18 herein.

          (k) Approval of Increase in Authorized Shares. Contemporaneously with
the Closing, the board of directors of the Company shall have recommended to the
Shareholders of the Company an amendment to the Company’s Certificate of
Incorporation to, among other things, effect an increase in the number of
authorized shares of Common Stock from 40,000,000 to 100,000,000 (the “Proposed
Amendments”) and the holders of a majority of the issued and outstanding shares
of Common Stock of the Company by written consent shall have approved such
Proposed Amendments (the “Majority Written Consent”).

     5.2 Conditions Precedent to the Obligations of the Company to sell Shares
and Warrants. The Company’s obligation to sell and issue the Shares and Warrants
at the Closing is subject to the fulfillment to the satisfaction of the Company
and Whitehall on or prior to the Closing Date of the following conditions, any
of which may be waived by the Company and Whitehall:

          (a) Representations and Warranties. The representations and warranties
made by the Purchasers in Section 3.3 hereof shall be true and correct in all
material respects as of the date when made, and as of the Closing Date as though
made on and as of such date, except for representations and warranties that
speak as of a specific date, which specifically dated representations and
warranties shall be true and correct in all material respects as of such date.

          (b) Performance. The Purchasers shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Purchasers at or prior to the Closing Date.

          (c) Acquisition. Immediately prior to the Closing, the Acquisition
shall have been consummated by the Company and Whitehall in accordance with its
terms, and evidence thereof, in form and substance reasonably satisfactory to
the Placement Agent, shall have been delivered to the Placement Agent.

          (d) No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

-34-

--------------------------------------------------------------------------------



          (e) Purchasers Deliverables. Each Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b) .

          (f) Termination. This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.18 herein.

ARTICLE VI.
MISCELLANEOUS

     6.1 Fees and Expenses. At Closing, the Company, on behalf of Whitehall,
shall reimburse the Placement Agent for the fees and expenses in connection with
the transactions contemplated by this Agreement pursuant to its obligations
under its engagement letter with the Placement Agent (the “Engagement Letter”),
which the Company agrees shall include the fees and expenses of counsel to the
Placement Agent (which fees shall include, without limitation, the fees and
expenses associated with the negotiation, preparation and execution and delivery
of this Agreement and the other Transaction Documents and any amendments,
modifications or waivers thereto). The Company and the Purchasers shall each pay
the fees and expenses of their respective advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party in
connection with the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Shares and Warrants to the Purchasers. Each party acknowledges
that Lowenstein Sandler PC has rendered legal advice to the Placement Agent and
not to such party in connection with the transactions contemplated hereby, and
that such party has relied for such matters on the advice of its own respective
counsel.

     6.2 Entire Agreement. The Transaction Documents, together with the Exhibits
and Schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company, Whitehall and the Purchasers will execute and
deliver to the other such further documents as may be reasonably requested in
order to give practical effect to the intention of the parties under the
Transaction Documents.

     6.3 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 5:00 p.m., New York City
time, on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 5:00 p.m., New York City time, on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service with next day delivery specified, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:

  If to the Company: BTHC VII, Inc.
12890 Hilltop Road
Argyle, TX 76226
Telephone No.: (972) 233-0300
Facsimile No.:
Attention: Timothy P. Halter, President



-35-

--------------------------------------------------------------------------------



  With a copy to:  Wick Phillips, LLP      500 North Akard Street, Suite 2100   
  Dallas, TX 75201     Telephone No.: 214-740-4042      Facsimile No.:
214-692-6255      Attention: Matthew McMurphy, Esq.      With a copy to: 
Whitehall Jewelers, Inc.      125 South Wacker Drive      Suite 2600     
Chicago, IL 60606     Telephone No.: 312.762.0594      Facsimile No.:
312.469.5683      Attention: Robert Nachwalter      Senior Vice President and
General Counsel      With a copy to:  Schulte Roth & Zabel LLP      919 Third
Avenue     New York, NY 10022      Telephone No.: 212.756.2376      Facsimile
No.: 212.593.5955      Attention: Eleazer Klein        If to Whitehall: 
Whitehall Jewelers, Inc.      125 South Wacker Drive      Suite 2600     
Chicago, IL 60606     Telephone No.: 312.762.0594      Facsimile No.:
312.469.5683      Attention: Robert Nachwalter      Senior Vice President and
General Counsel      With a copy to:  Schulte Roth & Zabel LLP      919 Third
Avenue     New York, NY 10022      Telephone No.: 212.756.2376      Facsimile
No.: 212.593.5955      Attention: Eleazer Klein          If to a Purchaser: To
the address set forth under such Purchaser’s name on the signature page hereof;


or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

     6.4 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed, in the
case of an amendment, by the Company, Whitehall and each of the Purchasers
holding or having the right to acquire a majority of the Shares at the time of
such amendment or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a

-36-

--------------------------------------------------------------------------------



waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration shall be offered or paid
to any Purchaser to amend or consent to a waiver or modification of any
provision of any Transaction Document unless the same consideration is also
offered to all Purchasers who then hold Securities.

     6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

     6.6 Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company or Whitehall without the prior written consent of
the Purchasers, other than by operation of law. Any Purchaser may assign its
rights hereunder in whole or in part to any Person to whom such Purchaser
assigns or transfers any Securities in compliance with the Transaction Documents
and applicable law, provided such transferee shall agree in writing to be bound,
with respect to the transferred Securities, by the terms and conditions of this
Agreement that apply to the “Purchasers”.

     6.7 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except (i) each Purchaser Party is an intended third party
beneficiary of Section 4.8, (ii) the Placement Agent is an intended third party
beneficiary of Article III hereof, and (iii) the Escrow Agent is an intended
third party beneficiary of Section 2.1(d) and Article VI hereof, and each
Purchaser Party, the Placement Agent or the Escrow Agent, as the case may be,
may enforce the provisions of such Sections directly against the parties with
obligations thereunder .

     6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

-37-

--------------------------------------------------------------------------------



     6.9 Survival. Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Shares and Warrants.

     6.10 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.

     6.11 Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

     6.12 Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights

     6.13 Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company and the Transfer
Agent of such loss, theft or destruction and the execution by the holder thereof
of a customary lost certificate affidavit of that fact and an agreement to
indemnify and hold harmless the Company and the Transfer Agent for any losses in
connection therewith or, if required by the Transfer Agent, a bond in such form
and amount as is reasonably required by the Transfer Agent. The applicants for a
new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs associated with the issuance of such replacement
Shares. If a replacement certificate or instrument evidencing any Shares is
requested due to a mutilation thereof, the Company may require delivery of such
mutilated certificate or instrument as a condition precedent to any issuance of
a replacement.

     6.14 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company and Whitehall will be entitled to specific
performance under the Transaction Documents. The parties agree that monetary
damages may not be adequate compensation for any loss incurred by reason of any
breach of obligations described in the foregoing sentence and hereby agree to
waive in any action for specific performance of any such obligation (other than
in connection with any action for a temporary restraining order) the defense
that a remedy at law would be adequate.

     6.15 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law

-38-

--------------------------------------------------------------------------------



or equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.

     6.16 Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be deemed to be amended to appropriately account for such event.

     6.17 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Shares and Warrants pursuant to the Transaction Documents has been made
by such Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company, Whitehall or any
Subsidiary which may have been made or given by any other Purchaser or by any
agent or employee of any other Purchaser, and no Purchaser and any of its agents
or employees shall have any liability to any other Purchaser (or any other
Person) relating to or arising from any such information, materials, statement
or opinions. Nothing contained herein or in any Transaction Document, and no
action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Purchaser
acknowledges that no other Purchaser has acted as agent for such Purchaser in
connection with making its investment hereunder and that no Purchaser will be
acting as agent of such Purchaser in connection with monitoring its investment
in the Shares and Warrants or enforcing its rights under the Transaction
Documents. Each Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the
Purchasers has been provided with the same Transaction Documents for the purpose
of closing a transaction with multiple Purchasers and not because it was
required or requested to do so by any Purchaser. The Company’s obligations to
each Purchaser under this Agreement are identical to its obligations to each
other Purchaser other than such differences resulting solely from the number of
Shares and Warrants purchased by such Purchaser, but regardless of whether such
obligations are memorialized herein or in another agreement between the Company,
Whitehall and a Purchaser.

     6.18 Termination. This Agreement may be terminated and the sale and
purchase of the Shares and Warrants abandoned at any time prior to the Closing
by either the Company and Whitehall or any Purchaser (with respect to itself
only) upon written notice to the other, if the Closing has not been consummated
on or prior to 5:00 p.m., New York City time, on the Outside Date; provided,
however, that the right to terminate this Agreement under this Section 6.18
shall not be available to any Person whose failure to comply with its
obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time. Nothing in this Section
6.18 shall be deemed to release any party from any liability for any breach by
such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents. In the event of a termination pursuant to this
Section, the Company and Whitehall shall promptly notify all non-terminating
Purchasers and the Escrow Agent. Upon a termination in accordance with this
Section, the Company and Whitehall and

-39-

--------------------------------------------------------------------------------



the terminating Purchaser(s) shall not have any further obligation or liability
(including arising from such termination) to the other, and no Purchaser will
have any liability to any other Purchaser under the Transaction Documents as a
result therefrom.

 

 

-40-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

  BTHC VII, INC.                      By:    /s/ Edward A. Dayoob       Name:
Edward A. Dayoob        Title: Chief Executive Officer                     
WHITEHALL JEWELERS, INC.                      By:    /s/ Edward A. Dayoob      
Name: Edward A. Dayoob        Title: Chief Executive Officer   


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

  Solely with respect to Section 2.1(d):              LOWENSTEIN SANDLER PC     
                        By: /s/ Steven E. Siesser       Name:  Steven E. Siesser
      Title:  Member of the Firm  


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

 

--------------------------------------------------------------------------------





  NAME OF PURCHASER: PWJ Lending, LLC*            By: Prentice Capital
Management,       LP, its Manager            By:  /s/ Mathew Hoffman   Name: 
Mathew Hoffman     Title:  General Counsel           Aggregate Purchase Price
(Subscription Amount):
$7,560,833.33       Number of Shares to be Acquired: 2,210,770       Number of
Warrants: 1,105,385       Tax ID No.: Redacted       Address for Notice:      
c/o Prentice Capital Management, LP   623 Fifth Ave, 32nd Fl   NY, NY 10022    
  Telephone No.: (212) 756-8051       Facsimile No.: (212) 756-1471      
Attention: Mathew Hoffman




Delivery Instructions:
(if different than above)   c/o _______________________________________  
Street: _____________________________________   City/State/Zip:
_______________________________   Attention: __________________________________
  Telephone No.: _______________________________________ 


* PWJ Lending is paying for its subscription by contribution of its indebtedness
in the amount of $7,560,833.33 to Whitehall in accordance with the terms of the
Contribution Agreement.

--------------------------------------------------------------------------------



  NAME OF PURCHASER: PWJ Lending, LLC            By: Prentice Capital
Management,       LP, its Manager           By:  /s/ Mathew Hoffman   Name: 
Mathew Hoffman     Title:  General Counsel           Aggregate Purchase Price
(Subscription Amount):
$16,840,664.89       Number of Shares to be Acquired: 4,924,171       Number of
Warrants: 2,462,086       Tax ID No.: Redacted       Address for Notice:      
c/o Prentice Capital Management, LP   623 Fifth Ave, 32nd Fl   NY, NY 10022  
Attn: Mathew Hoffman       Telephone No.: (212) 756-8051       Facsimile No.:
(212) 756-1471           Attention: Mathew Hoffman




Delivery Instructions:
(if different than above)   c/o _______________________________________  
Street: _____________________________________   City/State/Zip:
_______________________________   Attention: __________________________________
  Telephone No.: _______________________________________ 




--------------------------------------------------------------------------------



  NAME OF PURCHASER: Stark Master Fund Ltd.                            By:   /s/
Colin M. Lancaster   Name:  Colin M. Lancaster     Title:  Authorized Signatory
of Stark Offshore Management LLC, Investment Manager         Aggregate Purchase
Price (Subscription Amount):
$4,599,995.76       Number of Shares to be Acquired: 1,345,028       Number of
Warrants: 672,514       Tax ID No.: Redacted       Address for Notice:      
Stark Master Fund Ltd.   c/o Stark Offshore Management LLC   3600 South Lake
Drive   St. Francis, WI 53235       Telephone No.: 414-294-7000       Facsimile
No.: 414-294-7700       Attention: Michael Dahm, Corporate Counsel




Delivery Instructions:
(if different than above)   c/o M&I Wealth Management
       Investment Coordination Department   Street: 11270 W. Park Place, Suite
400   City/State/Zip: Milwaukee, WI 53224   Attention: Jamie Race   Telephone
No.: 414-815-3693 




--------------------------------------------------------------------------------



  NAME OF PURCHASER: Stark Global Opportunities Master Fund Ltd.               
            By:   /s/ Colin M. Lancaster   Name:  Colin M. Lancaster     Title: 
Authorized Signatory of Stark Offshore Management LLC, Investment Manager      
  Aggregate Purchase Price (Subscription Amount):
$400,003.20       Number of Shares to be Acquired: 116,960       Number of
Warrants: 58,480       Tax ID No.: Redacted       Address for Notice:      
Stark Global Opportunities Master Fund Ltd.   c/o Stark Offshore Management LLC
  3600 South Lake Drive   St. Francis, WI 53235       Telephone No.:
414-294-7000       Facsimile No.: 414-294-7700       Attention: Michael Dahm,
Corporate Counsel




Delivery Instructions:
(if different than above)   c/o M&I Wealth Management
       Investment Coordination Department   Street: 11270 W. Park Place, Suite
400   City/State/Zip: Milwaukee, WI 53224   Attention: Jamie Race   Telephone
No.: 414-815-3693 




--------------------------------------------------------------------------------



  NAME OF PURCHASER: Cranshire Capital, L.P.                            By:  
/s/ Lawrence A. Prosser   Name:  Lawrence A. Prosser     Title:  CFO - Downsview
Capital, Inc.
            The General Partner
          Aggregate Purchase Price (Subscription Amount):
$250,002.00       Number of Shares to be Acquired: 73,100       Number of
Warrants: 36,550       Tax ID No.: Redacted       Address for Notice:       3100
Dundee Road, Suite 703   Northbrook, IL 60062         Telephone No.:
847-562-9030       Facsimile No.: 847-562-9031       Attention: Mitchell P.
Kopin




Delivery Instructions:
(if different than above)   c/o _______________________________________  
Street: _____________________________________   City/State/Zip:
_______________________________   Attention: __________________________________
  Telephone No.: _______________________________________ 




--------------------------------------------------------------------------------



  NAME OF PURCHASER: EGATNIV, LLC                            By:   /s/ Seth
Forbman   Name:  Seth Forbman     Title:  Member           Aggregate Purchase
Price (Subscription Amount):
$102,600       Number of Shares to be Acquired: 30,000       Number of Warrants:
15,000       Tax ID No.: Redacted       Address for Notice:       150 West 46th
Street   6th Floor   New York, NY 10036       Telephone No.: 212-730-4302      
Facsimile No.: 212-730-4306       Attention: Joshua Greenberg




Delivery Instructions:
(if different than above)   c/o _______________________________________  
Street: _____________________________________   City/State/Zip:
_______________________________   Attention: __________________________________
  Telephone No.: _______________________________________ 




--------------------------------------------------------------------------------



  NAME OF PURCHASER: Hudson Bay Fund LP                            By:   /s/
Yoav Roth   Name:  Yoav Roth     Title:  Principal and Portfolio Manager        
  Aggregate Purchase Price (Subscription Amount):
$107,500.86       Number of Shares to be Acquired: 31,433       Number of
Warrants: 15,717       Tax ID No.: Redacted       Address for Notice:       120
Broadway, 40th Floor   New York, NY 10271         Telephone No.: 212-571-1244  
    Facsimile No.: 212-571-1279       Attention: Yoav Roth




Delivery Instructions:
(if different than above)   c/o _______________________________________  
Street: _____________________________________   City/State/Zip:
_______________________________   Attention: __________________________________
  Telephone No.: _______________________________________ 




--------------------------------------------------------------------------------



  NAME OF PURCHASER: Hudson Bay Overseas Fund LTD                           
By:   /s/ Yoav Roth   Name:  Yoav Roth     Title:  Principal and Portfolio
Manager           Aggregate Purchase Price (Subscription Amount):
$142,501.14       Number of Shares to be Acquired: 41,667       Number of
Warrants: 20,834       Tax ID No.: Redacted       Address for Notice:       120
Broadway, 40th Floor   New York, NY 10271         Telephone No.: 212-571-1244  
    Facsimile No.: 212-571-1279       Attention: Yoav Roth




Delivery Instructions:
(if different than above)   c/o _______________________________________  
Street: _____________________________________   City/State/Zip:
_______________________________   Attention: __________________________________
  Telephone No.: _______________________________________ 




--------------------------------------------------------------------------------



  NAME OF PURCHASER: BTG Investments LLC                            By:   /s/
Gordon J. Roth   Name:  Gordon J. Roth     Title:  Manager           Aggregate
Purchase Price (Subscription Amount):
$495,900.00       Number of Shares to be Acquired: 145,000       Number of
Warrants: 72,500       Tax ID No.: Redacted       Address for Notice:       c/o
Roth Capital partners, LLC   24 Corporate Plaza   Newport Beach, CA 92660      
Telephone No.: 949-720-5774       Facsimile No.: 949-720-7241       Attention:
Gordon J. Roth




Delivery Instructions:
(if different than above)   c/o _______________________________________  
Street: _____________________________________   City/State/Zip:
_______________________________   Attention: __________________________________
  Telephone No.: _______________________________________ 




--------------------------------------------------------------------------------



 
  NAME OF PURCHASER: Capital Ventures International   By: Heights Capital
Management, Inc.     Its authorized agent               By:   /s/ Martin
Kobinger     Name:  Martin Kobinger   Title:  Investment Manager       Aggregate
Purchase Price (Subscription Amount):
$500,000       Number of Shares to be Acquired: 146,198       Number of
Warrants: 73,099       Tax ID No.: Redacted       Address for Notice:       c/o
Heights Capital Management   101 California Street, Suite 3250   San Francisco,
CA 94111       Telephone No.: 415-403-6500       Facsimile No.: 415-403-6525    
  Attention: Sam Winer




Delivery Instructions:
(if different than above)   c/o _______________________________________  
Street: _____________________________________   City/State/Zip:
_______________________________   Attention: __________________________________
  Telephone No.: _______________________________________ 



--------------------------------------------------------------------------------



  NAME OF PURCHASER: Vision Opportunity Master Fund, Ltd.                       
    By:   /s/ Adam Benowitz   Name:  Adam Benowitz     Title:  Portfolio Manager
          Aggregate Purchase Price (Subscription Amount):
$2,000,000.00       Number of Shares to be Acquired: 584,795       Number of
Warrants: 292,397       Tax ID No.: Redacted       Address for Notice:       20
West 55th St, 5th fl   New York, NY 10019         Telephone No.: (212) 849 8225
      Facsimile No.: (212)867 1416       Attention: Antti Uusiheimala




Delivery Instructions:
(if different than above)   c/o _______________________________________  
Street: _____________________________________   City/State/Zip:
_______________________________   Attention: __________________________________
  Telephone No.: _______________________________________ 




--------------------------------------------------------------------------------



  MILLENNIUM PARTNERS            By: Millennium Management, L.L.C.          
By:   /s/ Terry Feeney   Name:  Terry Feeney     Title:  Chief Operating Officer
          Aggregate Purchase Price (Subscription Amount):
$15,000,000.30       Number of Shares to be Acquired: 4,385,965       Number of
Warrants: 2,192,983       Tax ID No.: Redacted       Address for Notice:      
c/o Millennium Management, L.L.C.   666 Fifth Avenue, 8th Floor   New York, NY
10103   Attention: David Nolan/Lisa Halustick           Telephone No.: (212)
841-4100       Facsimile No.: (212) 841-4141       Email: dnolan@mlp.com;
lhalustick@mlp.com       Attention: David Nolan/Lisa Halustick




Delivery Instructions:
(if different than above)   c/o _______________________________________  
Street: _____________________________________   City/State/Zip:
_______________________________   Attention: __________________________________
  Telephone No.: _______________________________________ 



--------------------------------------------------------------------------------



NAME OF PURCHASER: Galleon Captain’s Partners, L.P.       By: /s/Gregg Moskowitz
Name: Gregg Moskowitz Title: Portfolio Manager   Aggregate Purchase Price
(Subscription Amount): $412,000.00   Number of Shares to be Acquired: 120,468  
Number of Warrants: 60,234   Tax ID No.: Redacted   Address for Notice:   590
Madison Avenue, 34th Floor New York, NY 10022   Telephone No.: 212-371-2939  
Facsimile No.: 212-371-2891   Attention: Andrew Quinn


Delivery Instructions:
(if different than above)

c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: _________________________


Telephone No.: ____________________________


--------------------------------------------------------------------------------



NAME OF PURCHASER: Galleon Captain’s Offshore, Ltd.       By: /s/Gregg Moskowitz
Name: Gregg Moskowitz Title: Portfolio Manager   Aggregate Purchase Price
(Subscription Amount): $1,588,000   Number of Shares to be Acquired: 464,320  
Number of Warrants: 232,160   Tax ID No.: Redacted   Address for Notice:   590
Madison Avenue, 34th Floor New York, NY 10022   Telephone No.: 212-371-2939  
Facsimile No.: 212-371-2891   Attention: Andrew Quinn


Delivery Instructions:
(if different than above)

c/o _______________________________


Street: ____________________________


City/State/Zip: ______________________


Attention: _________________________


Telephone No.: ____________________________


--------------------------------------------------------------------------------